Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 1 of 77 PageID #:
                                    3307


                   3) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used the term,
                      word, symbols, and devices shown or used as state farm to fraudulently
                      portray, misrepresent and mischaracterize state arm’ and did not clearly nor
                      concisely state or show ‘state farm is a registered trademark of State Farm
                      Mutual Automobile Insurance Company.

                   4) Defendants, in connection with goods and services in unlawful interstate
                      transmission commercial advertising and promotion, falsely used the term,
                      word, symbols, and devices shown or used as ‘state farm’ to fraudulently
                      portray, misrepresent and mischaracterize the operational characteristics of
                      the products sold and offered for sale failing to clearly and concisely
                       differentiate the nature, characteristics, and / or qualities of one of the
                       enterprises from another of the enterprises owned by State Farm Mutual
                      Automobile Insurance Company.

                   5) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used the term,
                      word, symbols, and devices shown or used as ‘state farm’ to fraudulently
                      portray, misrepresent and mischaracterize the operational characteristics of
                      the products sold and offered for sale failing to clearly and concisely
                      differentiate the nature, characteristics, and / or qualities of one of the
                      enterprises from the RICO violating enterprises participating and conducting
                      patterns of racketeering activities and sales fraud schemes as part of the ‘ State
                      Farm Group’ racketeering enterprise, or conglomerate of association in fact
                      RICO violating enterprises.

                   6) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used terms,
                      words, symbols, and devices in order to cause confusion as to the affiliation
                      and association between the enterprises conducted and owned by State Farm
                      Mutual Automobile Insurance Company.

                   7) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used terms,
                      words, symbols, and devices in order to cause confusion as to the affiliation
                      and association between the enterprises conducted and owned by State Farm
                      Mutual Automobile Insurance Company.

                   8) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used terms,
                      words, symbols, and devices in order to cause confusion as to the connection,
                      association and/or commercial activities and differences between the
                      commercial enterprises conducted and owhed by State Farm Mutual
                      Automobile Insurance Company.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 127 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 2 of 77 PageID #:
                                    3308



                   9) Defendants, in connection with goods and services in unlawful interstate
                      transmission in co mercial advertising and promotion, falsely used terms,
                      words, symbols, and devices in order to cause confusion as to the connection,
                      association and/or commercial activities and differences between the
                      commercial enterprises conducted and owned by State Farm Mutual
                      Automobile Insurance Company.

                   10) Defendants, in connection with goods and services in unlawful interstate
                      transmission in commercial advertising and promotion, falsely used terms,
                       words, symbols, and devices in order to cause confusion as to the connection,
                       association and/or commercial activities and differences between the
                       commercial enterprises conducted and owned by State Farm Mutual
                       Automobile Insurance Company.

           C. Defendants messages failed to clearly state State Farm’ was not a company, but a

               registered trademark owned by State Farm Mutual Automobile Insurance Company,

               and materially misrepresented the true operational model of independent and

               separately operating companies.

                   1) Defendants, in connection with goods and services in unlawful interstate
                      transmissions, misrepresented the actual characteristics of the operations of
                      the separately operating companies, and fraudulent alleged ‘state farm was
                      like a good neighbor’ and ‘always there’ to make sure parties insured by ‘state
                      farm’ never suffered a financial loss, continued to live happily, financially
                      stable, and without any monetary, financial, emotional, or physical stress
                      despite the tragedies associated in catastrophic losses.

                   2) Defendants, in connection with goods and services in unlawful interstate
                      transmissions, misrepresented the actual characteristics of the operations of
                      the separately operating companies, graphically misrepresenting the true
                      corporate interests and commercial activities of the Defendants, which where
                      to deny payments, deny viable claims, to by acts of fraud and criminality
                      attempt to ‘enforce’ the terms and conditions of fraudulently sold and
                      delivered contracts issued by financially inferior companies, of lesser values
                       and characteristics than that offered for sale and purchased by the Plaintiffs.

                   3) Defendants, in connection with goods and services in unlawful interst te
                      transmissions, failed to clearly disclose the operations of the companies using
                      the name, terms, symbols and devices and registered marks ‘state farm’
                      owned by Defendant Auto were in fact operationally separate companies,
                      operating independently, and selling products of different origination, value,
                       quality, and indemnification quality/value thereby purposefully and
                      intentionally failing to disclose material information necessary for the
                      Plaintiffs to make a fully informed decision.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 128 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 3 of 77 PageID #:
                                    3309



           D. Plaintiffs were misled by Defendants unlawful interstate transmissions in connection

               with Defendants goods and services to believe:

                   1) state farm’ would always conduct its activities, and operate in the best
                       interest of its members’, and would pay for any and all losses suffered by the
                       Plaintiffs in a timely and benevolent manner. And;
                   2) ‘state farm’ was operationally one company. And;
                   3) ‘state farm’ would act ‘like a good neighbor acting in a manner, and pattern
                       of behavior to include:

                           a) always act in‘good faith . And;
                           b) always have the best interest of the Plaintiffs at heart. And;
                           c) would conduct its operations truthfully and without any form of
                                deception, misrepresentation, or any act of nefarious behavior. And;
                           d) take all steps and precautions to protect the Plaintiffs’ assets,
                                properties and persons. And;
                           e) act in a reliable manner to protect the property, business and personal
                                interests of the Plaintiffs. And;
                           f) always act in a manner to prohibit loss or injury to Plaintiffs’ property,
                               business, and personal interests.


                   4) ‘state farm’ would keep all promises made to the Plaintiffs.


           E. Plaintiffs were exposed to more than 1,000 of the Defendants’ unlawful interstate

               transmissions made in connection to commerce, misrepresenting the Defendants’

               products, goods, services and commercial activities transmitted by the Defendants in

               conduct and participation of the Defendants’ fraudulent ‘like a good neighbor’

               campaign. Each of the transmissions viewed by the Plaintiffs constitutes a predicate

               act of ‘wire fraud’ as defined in 18 U.S.C. § 1343.



           F. Plaintiffs were damaged by reason of the Defendants’ pattern of racketeering activity.

               Plaintiffs relied on the Defendants’ fraudulent statements and transmissions made via

               the unlawful interstate use of wires, and the Defendants’ fraudulent statements,

               images, use of terms, words, and symbols used by the Defendants within the unlawful

               interstate wire transmissions. Defendants’ fraudulent interstate use of the wires, with

               the intent to defraud the Plaintiffs, was a proximate cause of the injuries to Plaintiffs’

               properties and businesses. To support Plaintiffs’ proximate cause allegation:




PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 129 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 4 of 77 PageID #:
                                    3310



                   1) The Defendants could foresee how the Defendants unlawful interstate
                       transmissions in connection to Defendants’ commercial acts, and the
                       Defendants’ fraudulent statements, material misrepresentations of fact,
                       purposeful omissions, mischaracterizations of corporate operations and
                       commercial activities, and purpose failures to disclose would lead to the
                       Plaintiffs’ injuries and harm inflicted upon them, due to the confusion and
                       related frauds caused by the Defendants’ activities which prohibited the
                       Plaintiffs from being fully informed sufficient to protect their own interests.

                   2) The Plaintiffs relied on the Defendants’ unlawful interstate wire transmissions
                       where Defendants made false promises, material misrepresentations, and
                       misrepresentations of the Defendants’ character and commercial conduct as
                       part of Defendants’ scheme to defraud the Plaintiffs by misleading the
                       Plaintiffs to trust and rely on the Defendants’ professional conduct, opinion,
                       and character. As such, the Plaintiffs could not reasonably foresee
                       Defendants’ purposefully nefarious and unlawful conduct, or the Defendants’
                       fraudulent schemes, which resulted in the injuries sustained by the Plaintiffs.

                   3) The Plaintiffs could not reasonably foresee the fire event, nor could they
                       reasonably foresee Defendants’ calculated frauds, and purposefully
                       fraudulent commercial failures , or intended acts of negligence as part of the
                       Defendants’ fraud schemes, or the purposefully fraudulent conduct and
                       patterns of the Defendants’ criminal behavior, and racketeering activities
                       which caused the degree of the injuries suffered by the Plaintiffs.

                   4) The Plaintiffs are not among the people or any party that could have foreseen
                       the Defendants’ unlawful conduct or the Plaintiffs’ injuries resultant from the
                       Defendants’ enterprises’ fraud schemes, and patterns of racketeering
                       activities conducted by the conglomerate state farm group’ enterprise or the
                       individual Defendants acting in a conspiracy to illegally obtain monies
                       through a continuing pattern of frauds as conducted by the Defendants, and
                       resultant injuries suffered by the Plaintiffs due to the fraudulent, negligent and
                       unlawful acts of the Defendants, and the Defendants’ complex criminal
                      conglomerate enterprise ‘business’ model.


           G. Defendants’ unlawful interstate wire fransmissions containing the Defendants

               fraudulent campaign and associated fraudulent propaganda was so pervasi e,

               protracted and relentless, the unlawful interstate wire transmissions of the Defendants’

               Tike a good neighbor’ jingle has become a cultural ‘icon’ and so commonly known,

               the average American can recite the words to the jingle after only hearing the melody.

               This clearly defines to continuity, pervasiveness, and unrelenting conduct of the

               Defendants’ interstate conducted fraud schemes.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 130 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 5 of 77 PageID #:
                                    3311



161. On or about 05 April 2012, with the intent to defraud the Plaintiffs in order to illegally obtain
       monies and property through the enterprises schemes and acts of fraud. Defendant enterprise,

        State Farm Mutual Automobile Insurance Company released on the wires (internet websites

       maintained by Defendant Auto) and through the US postal service mailed to the Plaintiffs a

         Annual Report to the State Farm Mutual Policy Holders which uses confusing, and

       deceptive language and misrepresents the enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the ‘enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group

       fraud scheme established by, conducted by, and participated in, by all of the Defendants.

       The annual report also misrepresented the nature of the relationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants’ statements also misrepresented

       the financial status, operation, cash reserves, usage of monies, and management of monies,

       as well as, the source of monies obtained by the enterprises, in conduct of the enterprises,

       and the related fraud schemes, and RICO violating enterprises actively conducting patterns

       of racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

               enterprises as part of their decision to purchase products from ‘state farm’ and their

               decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life go right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               ope ational model, corpo ate character, and desire of senior management of ‘state

               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 131 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 6 of 77 PageID #:
                                    3312



               statements of the officers of state farm and the fraudulent material presented by the

               enterprises signed by officers of ‘state farm’ which fraudulently misrepresented the

               ethical operation of the enterprises and the direct management participation of the

               members of the enterprises ‘board of directors’ as promoted within the documents

               sent via the mails and the wires.



162. On or about 05 April 2013, with the intent to defraud the Plaintiffs in order to illegally obtain
       monies and property through the enterprises’ schemes and acts of fraud, Defendant enterprise,

       State Farm Mutual Automobile Insurance Company released on the wires (internet websites

       maintained by Defendant Auto) and through the US postal service mailed to the Plaintiffs a
        Annual Report to the State Farm Mutual Policy Holders which uses confusing, and

       deceptive language and misrepresents the ‘enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the ires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants’ schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the ‘enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group

       fraud scheme established by, conducted by, and participated in, by all of the Defendants.

       The amiual report also misrepresented the nature of the relationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

        ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants’ statements also misrepresented

       the financial status, operation, cash reserves, usage of monies, and management of monies,

       as well as, the source of monies obtained by the enterprises, in conduct of the enterprises,

       and the related fraud schemes, and RICO violating enterprises actively conducting patterns

       of racketeering activities.




PLAINTIFFS 3Rt> AMENDED COMPLAINT                                                         Page 132 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 7 of 77 PageID #:
                                    3313



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

               enterprises as part of their decision to purchase products from state farm and their

               decisions to ‘allow the Defendants enterprises to ‘act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               operational model, corporate character, and desire of senior management of ‘state

               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent

               statements of the officers of ‘state farm’ and the fraudulent material presented by the

               enterprises signed by officers of ‘state farm’ which fraudulently misrepresented the

               ethical operation of the enterprises and the direct management participation of the

               members of the enterprises ‘board of directors’ as promoted within the documents

               sent via the mails and the wires.



163. On or about 05 April 2014, with the intent to defraud the Plaintiffs in order to illegally obtain
       monies and property through the enterprises’ schemes and acts of fraud, Defendant enterprise,

       State Farm Mutual Automobile Insurance Company released on the wires (internet websites

       maintained by Defendant Auto) and through the US postal service mailed to the Plaintiffs a
        Annual Report to the State Farm Mutual Policy Holders which uses confusing, and

       deceptive language and misrepresents the ‘enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants’ schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the ‘enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group

       fraud scheme established by, conducted by, and participated in, by all of the Defendants.

       The annual report also misrepresented the nature of the relationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 133 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 8 of 77 PageID #:
                                    3314



        conglomerate of RICO violating enterprises. Defendants statements also misrepresented the

        financial status, operation, cash reserves, usage of monies, and management of monies, as

       well as, the source of monies obtained by the enterprises, in conduct of the enterprises, and

       the related fraud schemes, and RICO violating enterprises actively conducting patterns of

       racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

               enterprises as part of their decision to purchase products from state farm and their

               decisions to ‘allow’ the Defendants’ enterprises to act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life go right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               operational model, corporate character, and desire of senior management of ‘state

               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent

               statements of the officers of ‘state farm’ and the fraudulent material presented by the

               enterprises signed by officers of ‘state farm’ which fraudulently misrepresented the

               ethical operation of the enterprises and the direct management participation of the

               members of the enterprises ‘board of directors’ as promoted within the documents

               sent via the mails and the wires.



164. On or about 05 April 2015, with the intent to defraud the Plaintiffs in order to illegally obtain
       monies and property through the enterprises’ schemes and acts of fraud, Defendant enterpri se,

       State Farm Auto Mobile Insurance Company released on the wires (internet websites

       maintained by Defendant Auto) and through the US postal service mailed to the Plaintiffs a
        Annual Report to the State Farm Mutual Policy Holders which uses confusing, and

       deceptive language and misrepresents the ‘enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants’ schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the ‘enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the


PLAINTIFFS 3rd AMENDED COMPLAI T                                                          Page 134 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 9 of 77 PageID #:
                                    3315



        value, quality, and operational model of the state farm enterprises, including Defendant

        Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group

        fraud scheme established by, conducted by, and participated in, by all of the Defendants.

        The amiual report also misrepresented the nature of the relationship of its members’ and the

        powers and authorities of the ‘members’ in the operation, and operational control of the

         enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

        conglomerate of RICO violating enterprises. Defendants’ statements also misrepresented

        the financial status, operation, cash reserves, usage of monies, and management of monies,

        as well as, the source of monies obtained by the enterprises, in conduct of the enterprises,

        and the related fraud schemes, and RICO violating enterprises actively conducting patterns
        of racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

                enterprises as part of their decision to purchase products from ‘state fa m’ and their

                decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life go right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               operational model, corporate character, and desire of senior management of ‘state

               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent

               statements of the officers of ‘state farm’ (including Defendant Tipsord who signed

               the document) and the fraudulent material presented by the enterprises signed by

               officers of ‘state farm’ which fraudulently misrepresented the ethical operation of the

               enterprises and the direct management participation of the members of the enterprises’

               ‘board of directors’ as promoted within the documents sent via the mails and the

               wires.



               //¦ Conduct of the State Farm Group s Racketeerin Enterprise A


165. Due to the RICO Defendants’ constant, and persistent fraudulent television advertising used

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       through the enterprises’ schemes and acts of fraud, Plaintiffs were induced to on or about 21

       January 2016 to contact Defendant Auto’s 1-800 State Farm telephone number and engaged

PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 135 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 10 of 77 PageID #:
                                     3316



       within an employee of RICO violating enterprise A to inquire about the purchase of a $5

       Million-dollar homeowners insurance policy, comprised of structure coverage of $1

       Million dollars, and contents coverage of $4 Million dollars. Employee of RICO violating

        enterprise A answered the telephone call stating, State Farm and failed to identify the

        customer service representative’s name, physical location, or exact company represented

        other than “state farm. Plaintiffs specifically requested a homeowners policy issued from

         State Farm Fire and Casualty Company. Employee of RICO violating enterprise “A then

        ‘transferred’ Plaintiffs to another ‘department’ whose employee answered the phone as

         State Farm, how may I help you? identifying Plaintiffs by name and confirming Plaintiffs’

        request. In response of the Plaintiffs’ request, e ployee of the RICO violating enterprise

         A responded, “state far will issue that coverage , and stated an amount to be paid for

        said coverage, issued from State Farm Fire and Casualty Company.

            A. Employees of the RICO violating enterprise A , in connection with goods and
                services in unlawful interstate transmissions with the intent to propagate the State
               Farm Group’s ‘single entity fraud scheme’, Defendants and Defendants’ enterprises,
               with the intent to defraud the Plaintiffs in order to illegally obtain monies and
               property through the enterprises’ schemes and acts of fraud, caused the unlawful
               interstate distribution of signals and sounds containing false statements, pretenses,
               and promises with the intent to defraud, and in execution of the State Farm Group’s
               fraud schemes participated and conducted activities designed to defraud the Plaintiffs
               in order to obtain monies by fraud, and fraudulent means, and pretenses by unlawful
               interstate usage of wire transmissions and communications in interstate commerce
               with knowledge said fraudulent material would be received by the Plaintiffs.
                Factually:

                1) Employees of the RICO violating enterprise A , in connection with goods and
                   services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word ‘state farm’
                   to cause confusion, and to cause mistake, in order to deceive Plaintiffs, as to the
                   affiliation of one company owned by Defendant Auto from that of another
                   company owned by Defendant Auto.

                2) Employees of the RICO violating enterprise A , in connection with goods and
                    services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word ‘state farm’
                   in order to deceive Plaintiffs, as to the origin of products, goods, and services.

                3) Employees of the RICO violating enterprise A , in connection with goods and
                    services used in unlawful interstate transmissions in commerce the terms, words,
                    and combination thereof in a series of statements including the word ‘state farm’


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 136 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 11 of 77 PageID #:
                                     3317



                   in order to deceive Plaintiffs, as to the origin of goods, and commercial activities
                   by another person.


               4) Employees of the RICO violating enterprise A , in promotion of goods and
                   services used in unlawful interstate transmissions in commerce the terms, words,
                   and combination thereof in a series of statements including the word state farm
                   in order to deceive Plaintiffs, as to the origin of products, goods, and services.

           B. Employees of the RICO violating enterprise A ’s messages unlawfully transmitted

               in unlawful interstate' transmissions failed clearly state ‘State Farm was not a

               company, but a registered trademark owned by State Farm Mutual Automobile

               Insurance Company, and materially misrepresented the true operational model of

               independent and separately operating companies.
                   1) Defendants’ employees’ unlawful interstate transmissions in connection with
                      the Defendants’ goods, services, and commercial activities misrepresented
                      the actual characteristics of the operations of the separately operating
                      companies, and fraudulently alleged ‘state farm would issue when ‘state
                      farm’ cannot issue anything as ‘state fa m’ is not a company.


                   2) Defendants’ employees’ unlawful interstate transmissions in connection with
                       the Defendants’ goods, services, and commercial activities misrepresented
                       the actual characteristics of the operations of the separately operating
                       companies, graphically misrepresenting the true corporate interests and
                       commercial activities of the Defendants, which were to deny payments, deny
                       viable claims, to by acts of fraud and criminality attempt to ‘enforce’ the terms
                       and conditions of fraudulently sold and delivered contracts issued by
                       financially inferior companies, of lesser values and characteristics than that
                       offered for sale and purchased by the Plaintiffs.

                   3) Defendants’ employees’ unlawful interstate transmissions in connection with
                       the Defendants’ goods, services, and commercial activities failed to clearly
                        disclose the operations of the companies and misrepresented the
                     . characteristics of the commercial activities of the separate and independent
                        companies using the name ‘state farm’ in a confusing manner in order to sell
                       products of different origination, value, quality, and indemnification
                        quality/value thereby acting purposefully, intentionally, negligently and
                        fraudulently by failing to disclose material information necessary for the
                        Plaintiffs to make a fully informed decision.

           C. Plaintiffs were misled to believe, due to the Defendants’ unlawful interstate

               transmissions in connection with the Defendants’ fraudulent statements, acts, and




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 137 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 12 of 77 PageID #:
                                     3318



               fraudulent use of words, and terms which affected interstate commerce in connection

               to the Defendants goods, services, and com e cial activities:

                   1) state farm’ would deliver a $5 Million-dollar homeowners insurance contract,
                       comprised of structure’ coverage of $1 Million dollars, and contents
                       coverage of $4 Million dollars issued by State Farm Fire and Casualty
                       Company. And;
                   2) ‘state farm’ was operationally one company. And;
                   3) ‘state far ’ would act in the best interest of the Plaintiffs to protect the
                       Plaintiffs’ property from catastrophic loss. And.
                   4) ‘state farm’ was a company of high character and moral standing due to its
                        ‘more than 90 years in business, protecting the property of its members.
                   5) ‘state farm’ would keep all promises made to the Plaintiffs.


           D. Plaintiffs were exposed to the Defendants’ fraudulent messages made by the

               Defendants’ unlawful interstate transmissions in connection with the Defendants’

               goods, services, and commercial activities transmitted by the Defendants’ RICO

               violating Enterprise A employees. The unlawful interstate transmissions of

               Defendants’ fraudulent statements over the telephone wires constitute a predicate act

               of ‘wire fraud’ as defined in 18 U.S.C. § 1343.



           E. Plaintiffs were damaged by reason of the Defendants’ interstate commerce affecting

               pattern of racketeering activity. Plaintiffs relied on the Defendants’ fraudulent

               statements and transmissions made unlawfully via Defendants’ fraudulent interstate

               use of the wires, and the fraudulent statements, isrepresentation of terms, and words,

               used by the Defendants within the interstate wire transmissions. Defendants’

               fraudulent interstate use of the wires, with the intent to defraud the Plaintiffs in a

               manner that affected interstate commerce, was a proximate cause of the injuries to

               Plaintiffs’ properties and businesses. To support Plaintiffs’ proximate cause

               allegation:


                   1) The Defendants could foresee how the Defendants’ unlawfully transmitted
                       interstate and purposefully fraudulent statements, and material
                      misrepresentations of fact, as well as, purposeful omissions,
                       mischaracterizations of corporate operations and commercial activities, and
                       purpose failures to disclose would lead to the Plaintiffs’ injuries and harm
                       inflicted upon them, due to the confusion and related frauds caused by the



PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 138 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 13 of 77 PageID #:
                                     3319



                       Defendants activities which prohibited the Plaintiffs from being fully
                       informed sufficient to protect their own interests.

                   2) The Plaintiffs relied on the Defendants’ unlawfully transmitted interstate false
                       promises, material misrepresentations, and misrepresentations of the
                       Defendants’ character and commercial conduct which misled the Plaintiffs to
                       trust and rely on the Defendants’ professional conduct, opinion, and character.
                       As such, the Plaintiffs could not reasonably foresee Defendants’ purposefully
                       nefarious and unlawful conduct, which resulted in the injuries sustained by
                      the Plaintiffs.

                   3) The Plaintiffs could not reasonably foresee the fire event, nor could they
                       reasonably foresee Defendants’ calculated frauds, and purposefully
                       fraudulent commercial failures , or intended acts of negligence as part of the
                       Defendants’ interstate fraud schemes, or the Defendants’ purposefully
                       fraudulent conduct and interstate commerce affecting patterns of the
                       Defendants’ criminal behavior, and racketeering activities which caused the
                       degree of the injuries suffered by the Plaintiffs.

                   4) The Plaintiffs are not among the people or any party that could have foreseen
                       the Defendants’ interstate commerce affecting unlawful conduct or the
                       Plaintiffs’ injuries resultant from the Defendants’ enterprises’ unlawful
                       interstate fraud schemes, and patterns of racketeering activities conducted by
                       the conglomerate state farm group’ enterprise or the individual Defendants
                       acting in a conspiracy to illegally obtain monies through a continuing pattern
                       of frauds as conducted by the Defendants, and resultant injuries suffered by
                       the Plaintiffs due to the fraudulent, negligent and unlawful acts of the
                       Defendants, and the Defendants’ complex criminal conglomerate enterprise
                       ‘business’ model.


166. Over a two-week period of time after 21, January 2016, Plaintiffs received four phone calls

       from various employees with the intent to defraud the Plaintiffs in order to illegally obtain

       monies and property through the enterprises’ schemes and acts of fraud, of RICO violating

       Enterprise A , each identifying themselves as calling from ‘State Farm’ . Each RICO

       violating Enterprise A employee, in participation of the State Farm Group’s single entity

       fraud scheme repeated sole use of the term ‘state farm’. Defendant Auto’s employees stated,

        the best deals were to be had, when they ‘bundled’ products , and offered Plaintiffs

        automobile insurance policies covering Plaintiffs’ four vehicles issued by ‘State Farm’ .

       On 18 February, 2016, Plaintiffs succumb to Defendants’ fraudulent sales practices and

       purchased two contracts from the Defendants’ RICO violating enterprises, a homeowners




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 139 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 14 of 77 PageID #:
                                     3320



       insurance contract from State Farm Fire and Casualty Company in the amount of $5. Million

       and an automobile insurance contract from State Farm Automobile Insurance Company.

           A. Employees of the RICO violating enterprise A , in connection with goods and
              services in unlawful interstate transmissions with the intent to propagate the State
              Farm Group s single entity fraud scheme’, caused the distribution of signals and
               sounds containing false statements, pretenses, and promises with the intent to defraud,
              and in execution of the State Farm Group’s fraud schemes participated and conducted
              activities designed to defraud the Plaintiffs in order to obtain monies by fraud, and
              fraudulent means, and pretenses by usage of wire transmissions and communications
              in interstate commerce with knowledge said fraudulent material would be received
               by the Plaintiffs. Factually:

               1) Employees of the RICO violating enterprise A , in connection with goods and
                   services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word state farm’
                   to cause confusion, and to cause mistake, in order to deceive Plaintiffs, as to the
                   affiliation of one company owned by Defendant Auto from that of another
                   company owned by Defendant Auto.

               2) Employees of the RICO violating enterprise A , in connection with goods and
                   services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word ‘state farm’
                   in order to deceive Plaintiffs, as to the origin of products, goods, and services.

               3) Employees of the RICO violating enterprise A , in connection with goods and
                   services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word ‘state farm’
                   in order to deceive Plaintiffs, as to the origin of goods, and commercial activities
                   of and by another person.

               4) Employees of the RICO violating enterprise A , in connection with goods and
                   services in unlawful interstate transmissions, used in commerce the terms, words,
                   and combination thereof in a series of statements including the word ‘state farm’
                   in order to deceive Plaintiffs, as to the origin of products, goods, and services.

           B. Employees of the RICO violating enterprise A’ s messages in connection with

               goods and services in unlawful interstate transmissions failed to clearly state ‘ State

               Farm’ was not a company, but a registered trademark owned by State Farm Mutual

               Automobile Insurance Company, and materially misrepresented the true operational

               model of independent and separately operating companies.
                   1) Defendants’ employees, in connection with goods and services in unlawful
                      interstate transmissions, misrepresented the actual characteristics of the
                      operations of the separately operating companies, and fraudulently alleged,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 140 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 15 of 77 PageID #:
                                     3321



                        state farm would issue when state farm cannot issue anything as state
                       farm is not a company.


                   2) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, misrepresented the actual characteristics of the
                       operations of the separately operating companies, graphically
                       misrepresenting the true corporate interests and commercial activities of the
                       Defendants, which were to deny payments, deny viable claims, to by acts of
                       fraud and criminality attempt to ‘enforce’ the terms and conditions of
                       fraudulently sold and delivered contracts issued by financially inferior
                       companies, of lesser values and characteristics than that offered for sale and
                       purchased by the Plaintiffs.

                   3) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name ‘state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose material
                       information necessary for the Plaintiffs to make a fully informed decision.

                   4) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name ‘state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose the existence
                       of State Farm Lloyds.

                   5) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name ‘state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose or discuss
                      what a Lloyds-Plan was, or its existence.

                   6) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name ‘state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 141 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 16 of 77 PageID #:
                                     3322



                       intentionally, negligently and fraudulently by failing to disclose state farm s
                       operations in Texas pertaining to sales of insurance products.

                   7) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose the lawful
                       requirement of the State of Texas regarding the issuance or sales of insurance
                       products in the State of Texas.

                   8) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose the e istence
                       of State Farm Lloyds and State Farm Lloyds, Inc.

                   9) Defendants’ employees, in connection with goods and services in unlawful
                       interstate transmissions, failed to clearly disclose the operations of the
                       companies and misrepresented the characteristics of the commercial activities
                       of the separate and independent companies using the name ‘state farm’ in a
                       confusing manner in order to sell products of different origination, value,
                       quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose the role of
                       State Farm Lloyds.

                   10) Defendants’ employees, in connection with goods and services in unlawful
                      interstate transmissions, failed to clearly disclose the operations of the
                      companies and misrepresented the characteristics of the commercial activities
                      of the separate and independent companies using the name ‘state farm’ in a
                      confusing manner in order to sell products of different origination, value,
                      quality, and indemnification quality/value thereby acting purposefully,
                       intentionally, negligently and fraudulently by failing to disclose the role of
                       State Farm Lloyds, Inc.

           C. Plaintiffs were misled by the Defendants’ fraudulent statements made in connection

               with Defendants’ goods and services in unlawful interstate transmissions’ purposeful

               fraud scheme designed to fraudulently obtain monies by false pretenses, fraudulent

               promises, and fraudulent representations, to believe:



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 142 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 17 of 77 PageID #:
                                     3323



                   1) state farm would deliver a $5 Million-dollar homeowners insurance contract,
                       comprised of structure’ coverage of $1 Million dollars, and contents
                       coverage of $4 Million dollars issued by State Farm Fire and Casualty
                       Company. And;
                   2) ‘state farm’ was operationally one company. And;
                   3) ‘state farm’ would act in the best interest of the Plaintiffs to protect the
                       Plaintiffs’ property from catastrophic loss. And.
                   4) ‘state farm’ was a company of high character and moral standing due to its
                        ‘more than 90 years in business, protecting the property of its members.
                   5) ‘state farm’ would keep all promises made to the Plaintiffs.


           D. Plaintiffs were exposed to the Defendants’ fraudulent messages made in connection

               with Defendants’ goods and services in unlawful interstate transmissions’ purposeful

               fraud scheme designed to fraudulently obtain monies by false pretenses, fraudulent

               promises, and fraudulent representations, transmitted by the Defendants’ RICO

               violating Enterprise A employees. The transmissions of Defendants’ fraudulent

               statements over the telephone wires constitutes a predicate act of ‘wire fraud’ as

               defined in 18U.S.C. § 1343.



           E. Plaintiffs were damaged by reason of the Defendants’ pattern of racketeering activity.

               Plaintiffs relied on the Defendants’ fraudulent statements and transmissions made by

               the unlawful transmission via the interstate usage of wires, and the fraudulent

               statements, misrepresentation of terms, and words, used by the Defendants within the

               wire transmissions affected interstate commerce. Defendants’ fraudulent interstate

               use of the wires, with the purposefully fraudulent schemes with the focused intent of

               unlawfully obtaining money by repeated acts of fraud, used to defraud the Plaintiffs,

               was a proximate cause of the injuries to Plaintiffs’ properties and businesses. To

               support Plaintiffs’ proximate cause allegation:


                   1) The Defendants could foresee how the Defendants’ unlawful use of the
                      interstate wires to execute their schemes of fraud comprising fraudulent
                      statements, material misrepresentations of fact, purposeful omissions,
                      mischaracterizations of corporate operations and commercial activities, and
                      purpose failures to disclose would lead to the Plaintiffs’ injuries and harm
                      inflicted upon them, due to the confusion and related frauds caused by the
                      Defendants’ racketeering activities which prohibited the Plaintiffs from being
                      fully informed sufficient to protect their own interests.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 143 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 18 of 77 PageID #:
                                     3324




                   2) The Plaintiffs relied on the Defendants false promises, material
                      misrepresentations, and misrepresentations of the Defendants’ character and
                      commercial conduct which misled the Plaintiffs to trust and rely on the
                      Defendants’ professional conduct, opinion, and character. As such, the
                      Plaintiffs could not reasonably foresee Defendants’ purposefully nefarious
                      and unlawful conduct, which resulted in the injuries sustained by the Plaintiffs.

                   3) The Plaintiffs could not reasonably foresee the fire event, nor could they
                       reasonably foresee Defendants’ calculated frauds, and purposefully
                       fraudulent commercial failures , or intended acts of negligence as part of the
                       Defendants’ interstate fraud schemes, or the Defendants’ purposefully
                       fraudulent conduct and interstate commerce affecting patterns of the
                       Defendants’ criminal behavior, and racketeering activities which caused the
                       degree of the injuries suffered by the Plaintiffs.

                   4) The Plaintiffs are not among the people or any party that could have foreseen
                       the Defendants’ interstate commerce affecting unlawful conduct or the
                       Plaintiffs’ injuries resultant from the Defendants’ enterprises’ unlawful
                       interstate fraud schemes, and patterns of racketeering activities conducted by
                       the conglomerate state farm group’ enterprise or the individual Defendants
                       acting in a conspiracy to illegally obtain monies through a continuing pattern
                       of frauds as conducted by the Defendants, and resultant injuries suffered by
                       the Plaintiffs due to the fraudulent, negligent and unlawful acts of the
                       Defendants, and the Defendants’ complex criminal conglomerate enterprise
                       ‘business’ model.


167. On or about 05 April 2016, with the intent to defraud the Plaintiffs in order to illegally obtain
       monies and property through the enterprises’ schemes and acts of fraud, Defendant enterprise,

       State Farm Mutual Automobile Insurance Company released on the wires (internet websites

       maintained by Defendant Auto) and through the US postal service mailed to the Plaintiffs a

        Annual Report to the State Farm Mutual Policy Holders which uses confusing, and

       deceptive language and misrepresents the ‘enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants’ schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the ‘enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 144 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 19 of 77 PageID #:
                                     3325



       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group fraud

       scheme established by, conducted by, and participated in, by all of the Defendants. The

       annual report also misrepresented the nature of the relationship of its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants’ statements also misrepresented

       the financial status, operation, cash reserves, usage of monies, and management of monies,

       as well as, the source of monies obtained by the enterprises, in conduct of the enterprises,

       and the related fraud schemes, and RICO violating enterprises actively conducting patterns

       of racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

               enterprises as part of their decision to purchase products from ‘state farm’ and their

               decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life go right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               operational model, corporate character, and desire of senior management of ‘state

               farm to do. Plaintiffs were directly and proximately damaged by the fraudulent

               statements of the officers of ‘state farm’ (including Defendant Tipsord who signed

               the document) and the fraudulent material presented by the enterprises signed by

               officers of state farm’ which fraudulently misrepresented the ethical operation of the

               enterprises and the direct management participation of the members of the enterprises’

               ‘board of directors’ as promoted within the documents sent via the mails and the

               wires.



                i, Conduct of the State Farm Group s Racketeering Enterprise B


168. On 12, April 2016, Plaintiffs received by the mails, sent by Defendant Auto with the intent

       to defraud the Plaintiffs in order to illegally obtain monies and property through the
       enterprises’ schemes and acts of fraud, to their residence located at 605 Lake Kiowa Drive

       West, Gainesville, Texas, a letter from Defendant Auto stating in the envelope was the

       Homeowners insurance contract purchased from ‘state farm’. The contract fraudulently


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 145 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 20 of 77 PageID #:
                                     3326



        delivered by the mails, was a homeowners policy from State Farm Lloyds in the amount

        of $756,650. The contract product unlawfully delivered and fraudulently ‘sold’ as part of

        the Defendants’ ‘bait and switch’ fraud scheme, and racketeering enterprises, was

        approximately $4.3 Million dollars less in value than that ‘sold’ to the Plaintiffs, from a

        company other than that quoted to and purchased by the Plaintiffs, and from a company of

        sufficiently lesser quality, value, and asset base, resulting in a ‘contract’ that was markedly

        different and inferior to the product offered to the Plaintiffs, by the sales enterprises, and

       purchased by the Plaintiffs from the Defendants’ enterprises. The receipt of fraudulently

       sold ‘Lloyds contract’ via the mails constitutes a predicate act pursuant to 18 U.S.C. § 1341.

           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises.

           B. Plaintiffs sent a letter to Defendant Auto’s headquarters in Bloomington, Illinois
              regarding the issue and asking for assistance.

      /v. Joint Conduct of the State Farm Grou s Racketeering Enterprises A and B


169. On 12, April 2016, Plaintiffs, after receiving by the mails, sent by Defendant Auto to their

       residence located at 605 Lake Kiowa Drive West, Gainesville, Texas, the fraudulently sold

       contract, called ‘state far ’s’ 1 800 customer service telephone number listed on the letter

       sent from Defendant Auto within the envelope containing the homeowners insurance

       contract purchased from ‘state farm’. Plaintiffs stated, the contract fraudulently delivered by

       the mails, was a homeowners ‘policy’ from State Farm Lloyds in the amount of $756,650

       and was approximately $4.2 Million dollars less in value than the $ 5 Million State Farm Fire

       and Casualty Company Homeowners contract ‘sold’ to the Plaintiffs by the sales enterprises

       of ‘state farm’. Immediately, the customer service’ representative with the intent to defraud

       the Plaintiffs, in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, answered the phone call using ‘state farm, how may I help you?’,

       and after Plaintiffs stated the issue, the representative stated ‘that was issued in error, let me

       fix that’, and stated ‘the computer system has you insured for $ 5 Million issued from State

       Farm Fire . Plaintiffs requested the correct contract be mailed to them and was assured by

       the customer service representative that ‘state farm would send that out immediately’.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 146 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 21 of 77 PageID #:
                                     3327



           A. Plaintiffs relied on the Defendants enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants enterprises, and relied upon
               the statements of the customer service representative the issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

170. Defendant Auto and Defendant lire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities.


171. On or about 12, June 2016, Plaintiffs, from their residence located at 605 Lake Kiowa Drive

       West, Gainesville, Texas, called Defendant Auto’s ‘state fa ’s 1 800 customer service

       telephone number listed on the letter sent from Defendant Auto within the envelope

       containing the homeowners insurance contract purchased from ‘state farm’. Plaintiffs stated,

       the contract fraudulently delivered by the mails, was a homeowners ‘policy’ from State

       Farm Lloyds in the amount of $756,650 and was approximately $4.2 Million dollars less in
       value than the $ 5 Million State Farm Fire and Casualty Company Flomeowners contract

       ‘sold’ to the Plaintiffs by the sales enterprises of ‘state farm’. Immediately, the ‘customer

       service’ representative with the intent to defraud the Plaintiffs in order to illegally obtain

       monies and property through the enterprises’ schemes and acts of fraud, answered the phone

       call using ‘state farm, how may I help you?’, and after Plaintiffs stated the issue, the

       representative stated, we know contract was issued in error... you are insured for $5 Million,

       and the other contract has been canceled and you are insured by ‘state farm fire’. Further,

       the employee of Defendants’ enterprises stated ‘the Fire contract was sent to you in May .

       Plaintiffs requested the correct contract be re-mailed to them and was assured by the

       customer service representative that ‘state farm would send that out immediately’.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

172. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a ‘correct

       contract’ would be mailed on June 12th, 2016.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 147 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 22 of 77 PageID #:
                                     3328



173. On or about 28, July 2016, Plaintiffs, from their residence located at 605 Lake Kiowa Drive

       West, Gainesville, Texas, called Defendant Auto s state farm’s’ 1 800 customer service

       telephone number listed on the letter sent from Defendant Auto within the envelope

       containing the homeowners insurance contract purchased from state farm’. Plaintiffs stated

       the contract fraudulently delivered by the mails, was a homeowners ‘policy’ from State

       Farm Lloyds in the amount of $756,650 and was approximately $4.2 Million dollars less in

       value than the $ 5 Million State Farm Fire and Casualty Company Homeowners contract

       ‘sold’ to the Plaintiffs by the sales enterprises of ‘state farm’. Immediately, the ‘customer

       service’ representative with the intent to defraud the Plaintiffs in order to illegally obtain

       monies and property through the enterprises’ schemes and acts of fraud, answered the phone

       call using ‘state farm, how may I help you?’, and after Plaintiffs stated the issue of the two

       previous phone calls, and the Defendants’ two failed attempts to properly mail the correct

       contract, the representative stated we know contract m>cis issued in error... you are insured

       for $5 Million and the other contract has been canceled and you are insured by state

       farm fire' adding, don V worr , state farm has you covered, and I'll zet that escalated to

       find out wh you haven V received thaf Further, the employee of Defendants’ enterprises

       stated “Ihe Fire contract was sent to you in May, and once asain on July 1st, perhaps it s not

       thro gh the mail v t . Plaintiffs requested the correct contract be re-mailed to them and

       was assured by the customer service representative that ‘state farm would send that out

       immediately’.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

174. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a correct

       contract’ would be mailed on June 12th, 2016 which they apparently failed to do.


175. On or about 15, August 2016, Plaintiffs, from their residence located at 605 Lake Kiowa

       Drive West, Gainesville, Texas, called Defendant Auto’s ‘state farm’s 1 800 customer

       service telephone number listed on the letter sent from Defendant Auto within the envelope



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 148 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 23 of 77 PageID #:
                                     3329


        containing the homeowners insurance contract purchased from state farm . Plaintiffs stated

        the contract fraudulently delivered by the mails, was a homeowners ‘policy from State

        Farm Lloyds in the amount of $756,650 and was approximately $4.2 Million dollars less in

        value than the $ 5 Million State Farm Fire and Casualty Company Homeowners contract

        ‘sold’ to the Plaintiffs by the sales enterprises of ‘state farm’. Immediately, the ‘customer

        service’ representative with the intent to defraud the Plaintiffs in order to illegally obtain

        monies and property through the enterprises’ schemes and acts of fraud, answered the phone

        call using ‘state farm, how may I help you?’, and after Plaintiffs stated the issue of the

        incorrect contract, and the now two failed mailing attempts, stating the Plaintiffs have still

        not received the correct contract sold to them. The Defendants’ employee stated, don’t

        worry, state farm has you covered, and if there is a loss you will be covered for $5 Million.

       Plaintiffs’ cellphone lost connection and Plaintiffs were not able to reestablish the phone call

       to customer service.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million .

176. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs du ng the February 2016 sales activities, and after the assurance a ‘correct

       contract would be mailed on June 12th, 2016, and several times thereafter.



177. On or about 25, September 2016, Plaintiffs, from their residence located at 605 Lake Kiowa

       Drive West, Gainesville, Texas, called Defendant Auto’s ‘state farm’s’ 1 800 customer

       service telephone number listed on the letter sent from Defendant Auto within the envelope

       containing the Homeowners insurance contract purchased from ‘state farm’. Plaintiffs asked

       about the status of the now four times mailed ‘correct contract , and asked for the contract to

       be emailed or faxed. The Defendants’ employee with the intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises’ schemes and acts of

       fraud, stated, that was beyond their ability but would request that be done, and stated don’t’

       worry, state farm has you covered assuring the Plaintiffs ‘state farm always pays its claims’.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 149 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 24 of 77 PageID #:
                                     3330



           A. Plaintiffs relied on the Defendants enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by state farm for $5 Million’.

178. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

        sold to Plaintiffs during the February 2016 sales activities, and fraudulent ongoing assurances

        a ‘correct contract’ would be mailed, emailed, or faxed.



179. On or about 21, October 2016, Plaintiffs, from their residence located at 605 Lake Kiowa

       Drive West, Gainesville, Texas, once again called Defendant Auto’s ‘state farm’s’ 1 800

       customer service telephone number listed on the letter sent from Defendant Auto within the

       envelope containing the homeowners insurance contract purchased from ‘state farm’.

       Plaintiffs stated the issues and asked about the email or fax copies and the Defendants’

       employee, with the intent to defraud the Plaintiffs in order to illegally obtain monies and

       property through the enterprises’ schemes and acts of fraud, stated we know the contract

       was issued in error... you are insured for $5 Million, and the other contract has been

       canceled and you are insured by ‘state farm fire. The employee was unable to determine

       what department was supposed to forward the emailed contract to the Plaintiffs but ‘escalated

       the call’ to a supervisor for a return call to the Plaintiffs.

           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

180. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a ‘correct

       contract’ would be mailed on June 12th, 2016.



181. On or about 15, November 2016, Plaintiffs, while at their residence located at 605 Lake

       Kiowa Drive West, Gainesville, Texas, noticed the ‘supervisor’ had failed to call back and

       once again called Defendant Auto’s ‘state farm’s’ 1 800 customer service telephone number

       listed on the letter sent from Defendant Auto within the envelope containing the

       Homeowners insurance contract purchased from ‘state farm’. Plaintiffs were told by a



PLAINTIFFS 3rd AMENDED CO PLAINT                                                          Page 150 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 25 of 77 PageID #:
                                     3331



       customer service representative of state farm with t e intent to defraud the Plaintiffs in

       order to illegally obtain monies and property through the enterprises schemes and acts of

       fraud, they would have to contact the 800 number to schedule an onsite’ survey to get a hard

       copy of the correct contract as it had been so long since the contract’s sale date, and state

       farm’ needed to make sure there was no ‘ change’ in the property. Plaintiffs were told don’t’

       worry it’s just a process state farm uses, in case.... and state farm fire has you insured for

       $5 Million.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

182. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a ‘correct

       contract’ would be mailed on June 12th, 2016.



183. On or about 1, December 2016, Plaintiffs, from their residence located at 605 Lake Kiowa

       Drive West, Gainesville, Texas, called Defendant Auto’s ‘state far ’s’ 1 800 customer

       service telephone number listed on the letter sent from Defendant Auto within the envelope

       containing the Homeowners’ insurance contract purchased from ‘state farm’. Plaintiffs

       attempted to schedule a ‘home inspection’ and were advised to make sure they had moved

       all of the items they intended to have in the home from their storage locations as if there

       isn’t $4 Million in contents in the house, the inspector might cancel the policy . Defendants’

       employee, with the intent to defraud the Plaintiffs in order to illegally obtain monies and

       property through the enterprises’ schemes and acts of fraud, stated until Plaintiffs asked for

       the inspection, ‘state farm fire’ has you covered for $5 Million in coverage . Plaintiffs

       worked from that date until January 15th, 2017 to consolidate all of the items in storage into

       their residence, which in the end, resulted in additional losses in excess of $1.2 Million more

       than the $5 Million coverage.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 151 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 26 of 77 PageID #:
                                     3332



               the statements of the customer service representative the issue would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million .

184. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a ‘correct

       contract’ would be mailed on June 12th, 2016.



185. On or about 15, January 2017, Plaintiffs, from their residence located at 605 Lake Kiowa

       Drive West, Gainesville, Texas, called Defendant Auto’s ‘state fa ’s 1 800 customer

       service telephone number listed on the letter sent from Defendant Auto within the envelope

       containing the Homeowners insurance contract purchased from ‘state farm’. Plaintiffs

       requested the ‘home inspection’ and requested a scheduled date for such to occur.

       Defendants’ employee, with the intent to defraud the Plaintiffs in order to illegally obtain

       monies and property through the enterprises’ schemes and acts of fraud, told the Plaintiffs

        don’t’ worry, state farm has you covered and Plaintiff Vanderbol stated they now had more

       in the house than was on the original homeowners contract purchased from state farm fire .

       The Defendants’ employee stated, with the intent to defraud the Plaintiffs in order to illegally

       obtain monies and property through the enterprises’ schemes and acts of fraud, she would

       note the file, and don’t worry, ‘state farm always pays, and to make sure that change was

       addressed on the renewal of the policy.


           A. Plaintiffs relied on the Defendants’ enterprises to properly and lawfully deliver the
               product purchased by the Plaintiffs from the Defendants’ enterprises, and relied upon
               the statements of the customer service representative the ‘issue’ would be cleared
               shortly, and the Plaintiffs were in fact insured by ‘state farm for $5 Million’.

186. Defendant Auto and Defendant fire are negligent for failure to deliver product offered and

       sold to Plaintiffs during the February 2016 sales activities, and after the assurance a ‘correct

       contract’ would be mailed on June 12th, 2016.


        v. Continuine Direct Conduct of the State Farm Group Racketeering Enterprise
             to ca se confusion and deception to deceive and inhibit the Plaintiffs.


187. On June 2nd, 2016 Defendant Auto, with the intent to defraud the Plaintiffs in order to

       illegally obtain monies and property through the enterprises’ schemes and acts of fraud,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 152 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 27 of 77 PageID #:
                                     3333



       acting in a conspiracy, with the State Farm Group enterprise, Defendant Fire, and Defendants

       Tipsord, Farney, Smith, Harbert, and Wey, with the intent to defraud the Plaintiffs in order

       to illegally obtain monies and property through the ente prises schemes and acts of fraud,

       jointly conducted and participated in a national advertising campaign known as help life so

       right commercial promotion and national advertising campaign, with the intent to propagate

       the State Farm Group’s single entity fraud scheme’. Defendant Auto, with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, acting in a conspiracy, with the State Farm Group enterprise,

       Defendant Fire, and Defendants Tipsord, Farney, Smith, Harbert, and Wey, with the intent

       to defraud the Plaintiffs in order to illegally obtain monies and property through the
       enterprises’ schemes and acts of fraud, jointly in conduct and participation caused the

       interstate distribution of writings, signs, signals, pictures and sounds containing false

       statements, pretenses, and promises with the intent to defraud, and execution of a scheme to

       defraud in order to obtain monies by fraud, and fraudulent means, and pretenses by unlawful

       interstate usage of wire, radio, and television transmissions and communications in interstate

       commerce with knowledge said fraudulent material would be received by the Plaintiffs. The

       Defendants’ fraudulent marketing campaign was first viewed by the Plaintiffs on or about

       June 12th, 2016 and was viewed by television and internet streaming services, while Plaintiffs

       were at their home located at 605 Kiowa Drive West, Lake Kiowa Texas, or other residences

       of the Plaintiffs including those in Denton Texas, Gainesville, Texas, McKinney Texas, or

       at the residences of friends and family located in McKinney Texas, Las Vegas, Nevada, or

       while traveling, on the following approximate dates, and locations:
                       a) June 12th, 2016 - Lake Kiowa, Texas.
                      b) August 5th, 2016 - Lake Kiowa, Texas.
                       c) September 18th, 2016 - McKinney, Texas.
                       d) October 28th, 2016 - Tucumcari, New Mexico.
                       e) October 29th, 2016 - Flagstaff, Arizona.
                      f) October 31st, 2016 - Las Vegas, Nevada
                       g) November 3rd, 2016 - Las Vegas, Nevada.
                      h) December 11th, 2016 - Lake Kiowa, Texas.
                      i) December 25th, 2016 Lake Kiowa, Texas.
                      j) February 14th, 2017 - Lake Kiowa, Texas.
                      k) March 5th, 2017 - Lake Kiowa, Texas.
                      l) February 16th, 2017- Lake Kiowa, Texas.
                      m) April l-18th 2017- Denton, Texas.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 153 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 28 of 77 PageID #:
                                     3334



                       n) June 18th 2 11 - September 18th 2018 - McKinney, Texas
                       o) October 1 - December 21st 2018 Pottsboro, Texas. (YouTube)
                       p) December 24th-27th 2018 - Milton, Florida.
                       q) January 4th - February 17th 2019 Pottsboro, Texas. (YouTube)
                       r) February 18th -21st 2019 Bainbridge, Georgia.
                       s) February 24th April 24th 2019 Pottsboro, Texas. (YouTube)
                       t) July 1 - November 18th, 2019 Frisco, Texas (YouTube)

           A. The Fraudulent interstate transmissions and communications broadcast with the

               intent to defraud the Plaintiffs in order to illegally obtain monies and property through

               the enterprises schemes and acts of fraud, consisted of writings, signs, signals,

               pictures and sounds transmitted by the wires with the average duration of thirty

               seconds each transmission. During the aforementioned period of time, Defendants

               caused the unlawful interstate transmissions of hundreds of thousands of hours of

               fraudulent materials which constantly and continuously exposed the Plaintiffs to the

               Defendants’ unlawfully transmitted interstate fraudulent messages designed to

               defraud the Plaintiffs in order to obtain monies by fraud, and fraudulent means, and

               false pretenses. Factually:

                   1) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property th ough the enterprises’ schemes and acts of fraud, in
                       comiection with goods and services in unlawful interstate transmission of
                       commercial advertising and promotion, used the term, word, symbols, and
                       devices shown or used as state farm’ to fraudulently portray and misrepresent
                       ‘state f rm’ as one company.


                   2) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and prope ty through the enterprises’ schemes and acts of fraud, in
                       connection with goods and services in unlawful interstate transmission in
                       commercial advertising and promotion, falsely used the term, word, symbols,
                       and devices shown or used as ‘state far ’ to fraudulently portray,
                       misrepresent and mischaracterize ‘state farm’ as a company when in fact there
                       is no company incorporated under the name ‘state farm’.


                   3) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises’ schemes and acts of fraud, in
                      connection with goods and services in unlawful interstate transmission in
                      co ercial advertising and promotion, falsely used the term, word, symbols,
                      and devices shown or used as ‘state far ’ to fraudulently portray,
                      misrepresent and mischaracterize ‘state farm’ and did not clearly nor
                      concisely state or show ‘state farm’ is a registered trademark of State Far
                      Mutual Automobile Insurance Company.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 154 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 29 of 77 PageID #:
                                     3335




                   4) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises schemes and acts of fraud, in
                       connection with goods and services in unlawful interstate transmission
                       commercial advertising and promotion, falsely used the term, word, symbols,
                       and devices shown or used as state farm to fraudulently portray,
                       misrepresent and mischaracterize the operational characteristics of the
                       products sold and offered for sale failing to clearly and concisely differentiate
                       the nature, characteristics, and / or qualities of one of the enterprises from
                       another of the enterprises owned by State Farm Mutual Automobile Insurance
                       Company.


                   5) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises’ schemes and acts of fraud, in
                       connection with goods and services in unlawful interstate transmission in
                       commercial advertising and promotion, falsely used the term, word, symbols,
                       and devices shown or used as ‘state farm’ to fraudulently portray,
                       misrepresent and mischaracterize the operational characteristics of the
                       products sold and offered for sale failing to clearly and concisely differentiate
                       the nature, characteristics, and / or qualities of one of the enterprises from the
                       RICO violating enterprises participating and conducting patterns of
                       racketeering activities and sales fraud schemes as part of the ‘State Farm
                       Group’ racketeering enterprise, or conglomerate of association in fact RICO
                       violating enterprises.

                           b) Factually, Defendants, and Defendants’ enterprises, and Defendants’
                               association in fact enterprises, never intend to ‘make things right’ and
                              with knowledge:
                                    i. acted in a manner to fail to restore Plaintiffs after a loss, to the
                                          same financial or economic status, as Plaintiffs held before a
                                          loss due to the Defendants’ acts, activities, and commercial
                                          activities.
                                   ii. conducted commercial activities in a manner to inhibit
                                          Plaintiffs’ recovery from loss of financial and economic status,
                                          as Plaintiffs held or were able to reasonably obtain due to the
                                          Defendants’ acts, activities, and commercial activities.
                                iii. participated in racketeering activities to purposefully inhibit,
                                      and delay the Plaintiffs’ recovery from loss of financial and
                                      economic status, as Plaintiffs held or were able to reasonably
                                      obtain due to the Defendants’ acts, activities, and commercial
                                      activities.
                                iv. Defendants were actively participating and conducting
                                      racketeering activities, which were designed to never ‘make
                                      things right’ for any party that purchased ANY insurance
                                      product from the Defendants’ enterprises.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 155 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 30 of 77 PageID #:
                                     3336



                   6) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises schemes and acts of fraud in
                      connection with goods and services in unlawful interstate transmission in
                      commercial advertising and promotion, falsely used terms, words, symbols,
                      and devices in order to cause confusion as to the affiliation and association
                      between the enterprises conducted and owned by State Farm Mutual
                      Automobile Insurance Company.

                   7) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises schemes and acts of fraud in
                      connection with goods and services in unlawful interstate transmission in
                      commercial advertising and promotion, falsely used terms, words, symbols,
                      and devices in order to cause confusion as to the affiliation and association
                      between the enterprises conducted and owned by State Farm Mutual
                      Automobile Insurance Company.

                   8) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises’ schemes and acts of fraud in
                      connection with goods and services in unlawful interstate transmission in
                      commercial advertising and promotion, falsely used terms, words, symbols,
                      and devices in order to cause confusion as to the connection, association
                      and/or commercial activities and differences between the commercial
                      enterprises conducted and owned by State Farm Mutual Automobile
                      Insurance Company.

                   9) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises’ schemes and acts of fraud in
                      connection with goods and services in unlawful interstate transmission in
                      commercial advertising and promotion, falsely used terms, words, symbols,
                      and devices in order to cause confusion as to the connection, association
                      and/or commercial activities and differences between the commercial
                      enterprises conducted and owned by State Farm Mutual Automobile
                      Insurance Company.

                   10) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property through the enterprises’ schemes and acts of fraud in
                      connection with goods and services in unlawful interstate transmission in
                      commercial advertising and promotion, falsely used terms, words, symbols,
                      and devices in order to cause confusion as to the connection, association
                      and/or commercial activities and differences between the commercial
                      enterprises conducted and owned by State Farm Mutual Automobile
                      Insurance Company.


           B. Defendants’ messages failed to clearly state State Farm’ was not a company, but a

               registered trademark owned by State Farm Mutual Automobile Insurance Company,



PLAINTIFFS 3RD AMENDED CO PLAINT                                                            Page 156 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 31 of 77 PageID #:
                                     3337



               and materially misrepresented the true operational model of independent and

               separately operating companies.

                   1) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises schemes and acts of fraud in
                       connection with goods and services in unlawful interstate transmissions,
                       misrepresented the actual characteristics of the operations of the separately
                       operating companies, and fraudulently alleged state farm always made thing
                        right’ and ‘was always there’ to make sure parties insured by ‘state farm’
                       never suffered a financial loss, continued to live happily, financially stable,
                       and without any monetary, financial, emotional, or physical stress despite the
                       tragedies associated in catastrophic losses.

                   2) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises’ schemes and acts of fraud in
                       connection with goods and services in unlawful interstate transmissions,
                       misrepresented the actual characteristics of the operations of the separately
                       operating companies, graphically misrepresenting the true corporate interests
                       and commercial activities of the Defendants, which were to deny payments,
                       deny viable claims, by acts of fraud and criminality attempt to ‘enforce’ the
                       terms and conditions of fraudulently sold and delivered contracts issued by
                       financially inferior companies, of lesser values and characteristics than that
                       offered for sale and purchased by the Plaintiffs.

                   3) Defendants, with the intent to defraud the Plaintiffs in order to illegally obtain
                       monies and property through the enterprises’ schemes and acts of fraud in
                       connection with goods and services in unlawful interstate transmissions,
                       failed to clearly disclose the operations of the companies using the name,
                       terms, symbols and devices and registered marks ‘state farm’ owned by
                       Defendant Auto were in fact operationally separate companies, operating
                       independently, and selling products of different origination, value, quality,
                       and indemnification quality/value thereby purposefully and intentionally
                       failing to disclose material information necessary for the Plaintiffs to make a
                       fully informed decision.

           C. Plaintiffs were misled by Defendants’ unlawful interstate transmissions broadcast

               with the intent to defraud the Plaintiffs in order to illegally obtain monies and
               property through the enterprises’ schemes and acts of fraud, in connection with

               Defendants’ goods and services to believe:

                   1) ‘ state farm’ would always conduct in activities, and operate in the best interest
                        of ‘its members’, and would pay for any and all losses suffered by the
                        Plaintiffs in a timely and benevolent manner. And;
                   2) ‘state farm’ was operationally one company. And;




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 157 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 32 of 77 PageID #:
                                     3338



                   3) state farm would act ‘to make things right acting in a manner, and pattern
                      of behavior to include:
                         i. always act in ‘good faith’. And;
                        ii. always have the best interest of the Plaintiffs at heart. And;
                       iii. would conduct its operations truthfully and without any form of
                               deception, misrepresentation, or any act of nefarious behavior. And;
                       iv. take all steps and precautions to protect the Plaintiffs’ assets,
                               properties and persons. And;
                        v. act in a reliable manner to protect the property, business and personal
                               interests of the Plaintiffs. And;
                       vi. always act in a manner to prohibit loss or injury to Plaintiffs’ property,
                                business, and personal interests.


                   4) ‘state farm’ would keep all promises made to the Plaintiffs.
                   5) ‘ state farm’ would ‘ make things right’, despite all of the commercial activities
                        of the Defendants that had been fraudulently represented to the Plaintiffs as
                        ‘errors’ and were allegedly in the process of being ‘corrected’ in the ‘claims’
                       process.



           D. Plaintiffs were exposed to more than 100 of the Defendants’ unlawful interstate

               transmissions made with the intent to defraud the Plaintiffs in order to illegally obtain

               monies and property through the enterprises’ schemes and acts of fraud, in connection

               to commerce, misrepresenting the Defendants’ products, goods, services and

               commercial activities transmitted by the Defendants in conduct and participation of

               the Defendants’ fraudulent ‘make things right’ campaign. Each of the transmissions

               viewed by the Plaintiffs constitutes a predicate act of ‘wire fraud’ as defined in 18

               U.S.C. § 1343.



           E. Plaintiffs were damaged by reason of the Defendants’ pattern of racketeering activity.

               Plaintiffs relied on the Defendants’ fraudulent statements and transmissions made via

               the unlawful interstate use of wires, and the Defendants’ fraudulent statements,

               images, use of terms, words, and symbols used by the Defendants within the unlawful

               interstate wire transmissions. Defendants’ fraudulent interstate use of the wires, with

               the intent to defraud the Plaintiffs in order to illegally obtain monies and property

               through the enterprises’ schemes and acts of fraud, was a proximate cause of the

               injuries to Plaintiffs’ properties and businesses. To support Plaintiffs’ proximate

               cause allegation:


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 158 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 33 of 77 PageID #:
                                     3339




                   1) The Defendants could foresee how the Defendants unlawful interstate
                      transmissions with the intent to defraud the Plaintiffs in order to illegally
                      obtain monies and property through the enterprises’ schemes and acts of fraud,
                      in connection to Defendants’ commercial acts, and the Defendants’ fraudulent
                      statements, material misrepresentations of fact, purposeful omissions,
                      mischaracterizations of corporate operations and commercial activities, and
                      purpose failures to disclose would lead to the Plaintiffs’ injuries and harm
                      inflicted upon them due to the confusion and related frauds caused by the
                       Defendants’ activities which prohibited the Plaintiffs from being fully
                       informed sufficient to protect their own interests.

                   2) The Plaintiffs relied on the Defendants’ unlawful interstate wire transmissions
                       where Defendants made false promises, material misrepresentations, and
                       misrepresentations of the Defendants’ character and commercial conduct as
                       part of Defendants’ scheme to defraud the Plaintiffs by misleading the
                       Plaintiffs to trust and rely on the Defendants’ professional conduct, opinion,
                       and character. As such, the Plaintiffs could not reasonably foresee
                       Defendants’ purposefully nefarious and unlawful conduct, or the Defendants’
                       fraudulent schemes, which resulted in the injuries sustained by the Plaintiffs.

                   3) The Plaintiffs could not reasonably foresee the Defendants’ calculated frauds,
                       and purposefully fraudulent commercial failures , or intended acts of
                       negligence as part of the Defendants’ fraud schemes, or the purposefully
                       fraudulent conduct and patterns of the Defendants’ criminal behavior, and
                       racketeering activities which caused the degree of the injuries suffered by the
                       Plaintiffs.

                   4) The Plaintiffs are not among the people or any party that could have foreseen
                       the Defendants’ unlawful conduct with the intent to defraud the Plaintiffs in
                       order to illegally obtain monies and property through the enterprises’ schemes
                       and acts of fraud, or the Plaintiffs’ injuries resultant from the Defendants’
                       enterprises’ fraud schemes, and patterns of racketeering activities conducted
                       by the conglomerate state farm group’ enterprise or the individual
                       Defendants acting in a conspiracy to illegally obtain monies through a
                       continuing pattern of frauds as conducted by the Defendants, and resultant
                       injuries suffered by the Plaintiffs due to the fraudulent, negligent and unlawful
                       acts of the Defendants, and the Defendants’ complex criminal conglomerate
                       enterprise ‘business’ model.


            188. Conduct of the State Farm Group s Racketeering Enterprise C

189. Plaintiffs suffer catastrophic loss on February 17th, 2017 and make a claim to state farm

       for restitution from loss. Factually, State Farm Agent Jim Goldsworthy’s employee, Tammy1

       Gilbreath was at the 605 Kiowa Drive West, Gainesville, Texas fire scene during the event



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 159 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 34 of 77 PageID #:
                                     3340



       and presented a business card from herself and from State Farm Fire Claims specialist

       Chuck Pedroso to Plaintiff Quinn during the Fire event.


190. On or about February 19th, 2017, at 605 Kiowa Drive West, Gainesville TX, State Farm

       Group RICO violating employee of Enterprise B , Chuck Pedroso, with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises

       schemes and acts of fraud, acting on behalf of Defendant Fire, provided Plaintiffs a business

       card and identifies himself as Chuck with State Farm’ directly participating in the single

       entity fraud scheme. Defendants’ employee, Pedroso, further stated he was ‘a claims adjuster

       with State Farm , and was there ‘to make things right’, and ‘would act to help ‘State Farm’

       process the claim.’ Defendants’ employee, Pedroso’s business card presented the ‘state farm

       tri-logo’ (modified by Defendants to conduct the State Farm Group Fraud Schemes) showing

       Pedroso as a ‘claims specialist’ with ‘State Farm Fire Claims located at PO box 106169,

       Atlanta Georgia (an address box listed to Defendant Fire). Factually,


           A. Defendants’ employees’ activities are tied directly to the Defendants’ criminal
              enterprise with the intent to defraud the Plaintiffs in order to illegally obtain monies
              and property through the enterprises’ schemes and acts of fraud, schemes, and shows
              the long running pattern of behaviors and racketeering activities.
                  1) Defendant Pedroso, with the intent to defraud the Plaintiffs in order to
                      illegally obtain monies and property through the enterprises’ schemes and
                      acts of fraud, offered to, and presented a fraudulent document in commerce
                      which graphically and fraudulently used symbols, words, terms, and names,
                      in commerce, and in connection with the goods and services of products
                      fraudulently sold by the State Farm Group racketeering enterprise, in order to
                      cause confusion, mistake, deception, as to Pedroso’s affiliation (a person),
                      and his corporate affiliations, and the commercial activities of ‘state farm’
                      and the Defendants, as well as, the intention of the enterprises.

                   2) Defendants’ employee, Pedroso’s card shows interstate travel in conduct of
                       Defendants’ fraud scheme, and participation within the Defendants’ fraud
                       schemes, and racketeering enterprises in violation of 18 U.S.C. § 1951 and
                       section 1952. Including:

                          a) Pedroso affects commerce in furtherance of Defendants’ single entity
                              fraud scheme.
                          b) Pedroso acting in participation with the Defendants’ single entity trade
                              name fraud scheme, managed and established by the Defendants and
                              Defendants’ enterprises, with the intent to defraud the Plaintiffs in
                              order to illegally obtain monies and property through the enterprises’


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 160 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 35 of 77 PageID #:
                                     3341



                               schemes and acts of fraud, affects commerce in the furtherance of
                               Defendants enterprises for purposes of furthering unlawful activities
                               such as:
                                   i. extortion
                                 ii. robbery
                                iii. fraud
                           c) Pedroso, with the intent to defraud the Plaintiffs in order to illegally
                               obtain monies and property through the enterprises schemes and acts
                               of fraud, in participation with unlawful activity, travels in interstate
                               commerce to:
                                   i. promote unlawful activity
                                             1) extortion
                                             2) robbery
                                             3) fraud
                                   ii. manage and establish unlawful activity
                                             1) robbery
                                             2) extortion
                                             3) fraud
                                iii. facilitate and promote the racketeering enterprises’ ability to
                                        conduct future frauds, extortion, robbery, and other
                                        criminalities.

                   3) Defendants’ employee, Pedroso’s statements with the intent to defraud the
                       Plaintiffs in order to illegally obtain monies and property through the
                       enterprises’ schemes and acts of fraud, show participation, promotion,
                       conduct and carrying on of the Defendants’ fraud schemes, and participation
                       in the Defendants’ conspiracy to conduct unlawful activities as defined 18
                       U.S.C. § 1952(b), a violation of 18 U.S.C. § 1951(a). Including:

                          a) Pedroso s actions and activities with the intent to defraud the Plaintiffs
                              in order to illegally obtain monies and property through the enterprises’
                              schemes and acts of fraud, shows participation, facilitation, and
                              furtherance of the Defendants’ plan and the interlocked enterprises’
                              conspiracy, and Pedroso’s own act of conspiracy to affect commerce
                              by:
                                    i. robbery
                                   ii. extortion

                   4) Defendants’ employees’ card and statements shows his participation within
                       the Defendants’ fraud schemes with the intent to defraud the Plaintiffs in order
                       to illegally obtain monies and property through the enterprises’ schemes and
                       acts of fraud, and the Defendants’ management and participation, as well as
                       conduct of the ongoing fraud schemes, and racketeering activities of the
                       participating RICO violating enterprises. Including:




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 161 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 36 of 77 PageID #:
                                     3342



                           a) Pedroso s actions and activities with the intent to defraud the Plaintiffs
                               in order to illegally obtain monies and property through the enterprises
                               schemes and acts of fraud, shows participation, facilitation, and
                               furtherance of the Defendants’ plan and the interlocked enterprises
                               conspiracy, and Pedroso’s own act of conspiracy to affect commerce
                               by:
                                    i. robbery
                                   ii. extortion

           B. Plaintiffs relied on Pedroso’s representations that he was a ire claims adjuster’ and
               were misled by Pedroso’s business card’s statement and misleading use of words,
               terms and statement State Farm Fire Claims which mischaracterized the enterprises,
               and the products of the enterprises. Pedroso’s statements with the intent to defraud
               the Plaintiffs in order to illegally obtain monies and property through the enterprises’
               schemes and acts of fraud, continually and in a confusing manner referring to state
               farm’ mislead Plaintiffs to believe the enterprises were processing a claim under the
               $5 Million State Farm Fire and Casualty Contract sold to the Plaintiffs instead of
               the actual conduct of the enterprise which was to fraudulently and criminally, through
               any means necessary, to fraudulently affirm’ the ‘validity’ of the verbally canceled
                Lloyds contract.

           C. Plaintiffs were directly and proximately damaged by the misrepresentations, and the
               carrying on of the enterprises’ fraud and racketeering enterprises by Defendants’
               enterprise employee, Pedroso.

                   1) Plaintiffs had no way of knowing exactly what ‘state farm’ Pedroso was
                      employed by, nor which ‘state farm’ enterprise activity he was conducting or
                      participating within.

                   2) The Defendants directly knew the misuse of terms, and the purposeful
                       misclassification and mischaracterization of the products and commercial
                       activities of the enterprises would lead to the Plaintiffs’ injury, as this was the
                       pur oseful conduct of the enterprises themselves.

                   3) Plaintiffs were not party to any g oup that could logically differentiate
                       Pedroso’s or the enterprises’ conduct or commercial activities.



191. On or about February 27th, 2017, Plaintiffs were called to a meeting at the offices of third-

       party agent of State Farm, Jim Goldsworthy, located at 113 E California Street, Gainesville

       Texas. In participation and in conduct of the meeting were ‘enterprise’ employees Allan

       Severance, and Chuck Pedroso. In attendance at the meeting were third-party agent of

       Defendant Auto, Jim Goldsworthy, and employee of Goldsworthy, Tammy Gilbreath, and

       Plaintiffs Quinn and Vanderbol. The meeting was called by the Defendants’ enterprises


PLAINTIFFS 3rd AMENDED COMPLAI T                                                             Page 162 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 37 of 77 PageID #:
                                     3343



       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       through the enterprises schemes and acts of fraud, in order to discuss the fire claim and

       the process of obtaining payment for the loss suffered on February 17th, 2017. During the

       meeting, State Farm Group RICO violating employee. Chuck Pedroso, with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, acting as an agent or employee of Defendant Fire, and Enterprise

        C , extorts Plaintiffs by threat of removal of benefits, monies, and residency attempting to

       force Plaintiffs into signing a subrogation’ agreement allowing the jointly acting

       racketeering enterprises controlled by Defendants Tipsord, Farney, Smith, Harbert, and Wey

       participating and conducting the State Farm Group racketeering enterprise fraud schemes’ in

       an unlawful attempt to cause the enforcement of the fraudulently delivered ‘Lloyds contract’

       in order to obscure the Defendants’ earlier sales fraud schemes, and patterns of racketeering

       behavior. Defendants’ RICO violating enterprise employee, Pedroso participated and

       conducted the single entity fraud schemes, patterns of racketeering activities, and gross

       criminalities by continuously and nefariously misrepresenting the commercial activities of

       the Defendants in acts of criminality and fraudulent usage of statements, terms, words and

       phrases, such as, state farm req ires ou to sien this subrogation agreement , “state farm

       M>on t pay you anything if yo don V sign this , vour contract req ires you to sign this , “if

       vo don t sien this agreement, you will be in breach of contract , and “I m concerned claims

       will stop paving for vour hotel if you don’t sign this,.. and I ve seen people thrown out

       by claims and not paid for not sisnim this , and finally, “sien this, it’s mandatory, if you

       don ’tvou won V get paid, and likely be sued’’. Plaintiffs felt threatened and feared the actions

       of the Defendants if they failed to act as demanded by the Defendants’ employee, Mr.

       Pedroso. Further, Mr. Pedroso, with the intent to defraud the Plaintiffs in order to illegally

       obtain monies and property through the enterprises’ schemes and acts of fraud, then stated

        if ‘state farm’ claims won’t pay you the total amount, ‘state farm’ will hire an attorney to

       recover and pay you any and all amounts you lost in this claim. Plaintiffs finally and

       reluctantly relented and signed the subrogation’ agreement under duress after obtaining Mr.

       Pedroso’s promise that no party would enter the property or remove anything from the

       property without (plaintiffs) consent, attendance, and permission at the time of the removal,

       and only with (plaintiffs) approval.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 163 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 38 of 77 PageID #:
                                     3344



           A. The statements of the Defendants enterprises employees comprise acts of:

               a) Fraud,
                       1) The Defendants’ RICO violating enterprise employee, Pedroso, with the
                           intent to defraud the Plaintiffs in order to illegally obtain monies and
                          property through the enterprises’ schemes and acts of fraud, participated
                           and conducted the Defendants’ RICO violating fraud schemes by making
                          fraudulent statements, used words, statements, terms, symbols, and
                          devices, as well as combinations thereof, in connection with Defendants’
                          goods and services affect interstate commerce, due to the interstate usage
                          and transmissions of false and/or misleading descriptions of fact, as well
                          as, false and/or misleading representations of fact which caused Plaintiffs’
                          confusion, and caused Plaintiffs to make mistakes. Further, RICO
                          violating enterprises’ employee Pedroso’s acti ities with the intent to
                          defraud the Plaintiffs in order to illegally obtain monies and property
                          through the enterprises’ schemes and acts of fraud usage of false
                          statements, and patterns of racketeering activities were conducted to
                          deceive the Plaintiffs as to the affiliation, and association between
                          Defendants’ persons, employees, and enterprises, as well as association
                          and commercial activities of Defendants’ goods, services, and
                          commercial activities of persons, Defendants’ RICO violating enterprises
                          employees, and the commercial activities and characteristics of the
                          enterprises authorities, rights, and lawful governance, for the purposes of
                          defrauding the Plaintiffs in order to illegally obtain monies or property
                          from the Plaintiffs. The statements made by the RICO violating
                          enterprises’ employee with the intent to defraud the Plaintiffs in order to
                          illegally obtain monies and property through the enterprises’ schemes and
                          acts of fraud, included, but was not limited to:

                              a) use of terms, name, word, and symbol state farm’ in a
                                 purposefully confusing and deceptive manner.

                              b) use of terms, and words state farm fire claims’, claims , and fire
                                  claims’ in a purposefully confusing and deceptive manner.

                              c) mischaracterization of commercial activities in order to cause
                                 confusion, mistake, or deceive as to the affiliation, connection and
                                  association of:

                                    i. state farm
                                    ii. Defendant Fire
                                   iii. Defendant Auto
                                   iv. Lloyds
                                    v. the RICO violating enterprises known as “enterprises A
                                         through G



PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 164 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 39 of 77 PageID #:
                                     3345



                       2) Defendants RICO violating enterprises’ employee, Pedroso, with the
                           intent to defraud the Plaintiffs in order to illegally obtain monies and
                          property through the enterprises’ schemes and acts of fraud, acted in
                           conduct and participation of the pattern of racketeering activities used
                          confusing, convoluted and material misrepresentations of fact, and
                          materially misrepresentations of the Defendants’ commercial activities
                          and failed to:

                              a) clearly state he was acting on behalf of Defendant Fire in an
                                    attempt to unlawfully enforce the terms and conditions of the
                                    racketeering enterprises’ fraudulent sales activities and
                                    associated wire frauds.

                              b) clearly state he was acting on behalf of Lloyds in an attempt to
                                    unlawfully enforce the terms and conditions of the racketeering
                                    enterprises’ fraudulent sales activities and associated wire frauds.

                              c) clearly state he was acting on behalf of Lloyds in an attempt to
                                    unlawfully enforce the terms and conditions of the racketeering
                                    enterprises’ unlawfully delivered fraudulently sold product as
                                    part of the RICO violating enterprises’ fraudulent sales activities
                                    and associated mail frauds.

                              d) clearly state to Pedroso’s affiliation (a person), and his corporate
                                    affiliations, and the commercial activities of state farm’ and the
                                    Defendants, as well as, the intention of the enterprises.

                              e) clearly state, acknowledge or address the fact Lloyds lacked any
                                    authority to enforce the unlawfully delivered ‘Lloyds contract’,
                                    as an act of mail fraud, due to:

                                    i. the Plaintiffs’ June 12, 2016, declaration the contract was
                                          invalid as it was not the product bought and paid for ‘ State
                                          Farm Fire and Casualty Company Flomeowners Contract
                                           valued at $5 Million.

                                   ii. the Defendants’ RICO violating enterprises’ admission
                                          and statements that ‘the Lloyds contract was issued in
                                           error. made on 12, June, 2016.

                                   iii. the Defendants’ RICO violating enterprises’ admission
                                           and statements that ‘the Lloyds contract was issued in
                                           error. made on 28, July, 2016.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 165 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 40 of 77 PageID #:
                                     3346



                                    iv. the Defendants RICO violating enterprises’ admission
                                           and statements that the Lloyds contract was issued in
                                          error. made on 15, August, 2016.

                                    v. the Defendants’ RICO violating enterprises’ admission
                                          and statements that ‘’state farm’ has you covered for $5
                                          Million ‘made on 25, September, 2016.

                                    vi. the Defendants’ RICO violating enterprises’ admission
                                           and statements that ‘’state farm’ has you covered for $5
                                           Million ‘made on 21, October, 2016.

                                   vii. the Defendants’ RICO violating enterprises’ admission
                                           and statements that ‘’state farm’ has you covered for $5
                                           Million ‘made on 15, November, 2016.

                                   viii. the Defendants’ RICO violating enterprises’ admission
                                            and statements that ‘’state farm’ has you covered for $5
                                            Million ‘made on 1, December, 2016.

                                    ix. the Defendants’ RICO violating enterprises’ admission
                                           and statements that the Lloyds contract was canceled
                                           and ’state f rm’ has you covered for $5 Million ‘made on
                                           12, June, 2016.

                                     x. the Defendants’ RICO violating enterprises’ admission
                                           and statements that the Lloyds contract was issued in
                                           error and ’state farm’ has you covered for $5 Million
                                            made on 28, August, 2016.

                                    xi. the Defendants’ RICO violating enterprises’ admission
                                           and statements that the Lloyds contract was issued in
                                          error , don’t worry, ‘state farm’ has you covered’ and
                                            ’state farm’ has you covered for $5 Million made on 15,
                                          January, 2017.

                      3) Plaintiffs were made to believe, due to the RICO violating Defendants’
                          employee’s fraudulent statements and criminalities:

                              a) if the Plaintiffs did not participate in the processes required by
                                   ‘claims’ (meaning Defendants’ claims department’s process and
                                   procedures) the Plaintiffs would not receive restitution in the
                                   amount of $5 Million, or any amount, as previously assured to the
                                   Plaintiffs by the promises made by the conspiring racketeering
                                   enterprises made to the Plaintiffs from March of 2016 throu h
                                   February of 2017 .


PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 166 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 41 of 77 PageID #:
                                     3347




                              b) Defendants enterprises required Plaintiffs’ compliance in order to
                                  obtain payment.

                              c) Plaintiffs and claims agents’ were at the mercy of the Defendants’
                                   enterprises claims department’s, and the process undertaken was
                                   required by state and federal law.

                              d) Defendants would hire an attorney to recover any losses the
                                 Plaintiffs incurred should ‘state farm claims’ not pay $5 Million
                                   as promised, and contracted.


                      4) Defendants’ employee’s commerce affecting activities with the intent to
                          defraud the Plaintiffs in order to illegally obtain monies and property
                          through the enterprises’ schemes and acts of fraud, violated 18 U.S.C. §
                          1951 and 18 U.S.C. §1952, in travel and use of commerce facilities, by
                          conspiracy in participation in furtherance of a series of Defendants’
                          enterprises plans to defraud Plaintiffs in violation of several sections of
                          18 U.S.C. § 1961, and in violation of 18 U.S.C. § 1952(b), as defined in
                           18 U.S.C. § 1952(b), and 18 U.S.C. § 1961(1)

               b) E tortion
                       1) Defendants’ enterprises’ employee Pedroso, in conduct and participation
                           with the racketeering activities of the State Farm Group fraud and
                          racketeering schemes, used fraudulent messages, statements, words, acts
                          of violence, intimidation and threats designed to rob, extort and defraud
                          the Plaintiffs in order to obtain monies and property by fraud, and
                          fraudulent means, and false pretenses.


                              a) Including the:
                                       i. the threat of violence, kick you out of hotel
                                     ii. the fraudulent statement this form is mandatory
                                    iii. the fraudulent statement the law requires you to sign this ,
                                          indicating potential civil and criminal legal action should
                                            the Plaintiffs not sign.
                                     iv. the fraudulent statement state farm will pay you
                                      v. the fraudulent and intimidating statement I’m concerned
                                            what claims would do to you.
                                     vi. the fraudulent statement you have to sign this, it’s
                                            required in the contract you signed (inferring to the
                                            fraudulently sold, and allegedly replaced by Defendant
                                            Fire contract, Lloyds contract
                                    vii. the fraudulent statement claims will sort out the payment
                                            issue referring the difference in contracts continuing but,
                                            not if you don’t sign this .
                                   viii. the extortive statement don’t sign this, don’t get paid .


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 167 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 42 of 77 PageID #:
                                     3348




                       2) By the Defendants employee s fraudulent and coercive statements made
                          with the intent to defraud the Plaintiffs in order to illegally obtain monies
                          and property through the enterprises’ schemes and acts of fraud, Plaintiffs
                          were made to believe, due to the RICO violating Defendants’ employee’s
                          fraudulent statements and criminalities:

                           i. if the Plaintiffs did not conduct the processes required by 1 claims’ they
                                would not receive restitution in the amount of $5 Million as previously
                                 assured to the Plaintiffs by the racketeering enterprises.

                          ii. Defendants’ enterprises required Plaintiffs’ compliance in order to
                               obtain payment from Defendant Fire, and should they not comply,
                               they would be physically removed from their living accommodations,
                               and left financially destitute.

                         iii. Plaintiffs and claims agents’ were at the mercy of the Defendants’
                               enterprises claims departments, and the process undertaken was
                               required by state and federal law, and at the end of the day, State
                               Farm would make sure Plaintiffs recovered their losses totaling $5
                               million due to the fire event, from state farm, at all cost, at the expense
                              of ‘state farm’


                      3) Defendants’ employee’s commerce affecting activities violated 18 U.S.C.
                          § 1951 and 18 U.S.C. §1952, in travel and use of commerce facilities, with
                          the intent to defraud the Plaintiffs in order to illegally obtain monies and
                          property through the enterprises’ schemes and acts of fraud, by conspiracy
                          in participation in furtherance of a series of Defendants’ enterprises plans
                          to defraud Plaintiffs in violation of several sections of 18 U.S.C. § 1961,
                          and in violation of 18 U.S.C. § 1952(b), as defined in 18 U.S.C. § 1952(b),
                          and 18 U.S.C. § 1961(1)


               c) Robbery of personal property ri hts
                       1) In furtherance of the Defendants’ enterprises’ plan to defraud the
                           Plaintiffs by unlawful, and criminal activities, the Defendants’ RICO
                           violating enterprises with the intent to defraud the Plaintiffs in order to
                           illegally obtain monies and property through the enterprises’ schemes and
                           acts of fraud, required the Plaintiffs’ compliance in document form, in
                           order to obtain the appearance of propriety and legality by obtaining the
                           Plaintiffs’ signature on the demanded and coerced ‘subrogation
                           agreement’ which due to extortion, intimidation and under duress, the
                           Plaintiffs executed, after providing a ‘no admittance notice to the
                           Defendants’ employees. The fraudulently and coercively obtained
                           ‘subrogation agreement’ was executed by force, and intimidation in order
                           to rob the Plaintiffs of personal property rights to their fire scene, their


PLAINTIFFS 3rd AMENDED CO PLAINT                                                             Page 168 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 43 of 77 PageID #:
                                     3349



                          automobile insurance policy, and automobiles so the Defendants
                          enterprises could conduct the enterprises complex denial of claims fraud
                          schemes, and to inhibit / prohibit the Plaintiffs from obtaining evidence,
                          or maintaining evidence of the negligence of the builder and the
                          Defendants who jointly insured both the negligent builder, and the
                          Plaintiffs individually.

                      2) Defendants’ employees’ co erce affecting activities violated 18 U.S.C.
                          § 1951 and 18 U.S.C. §1952, in travel and use of commerce facilities, by
                          conspiracy in participation in furtherance of a series of Defendants’
                          enterprises plans to defraud Plaintiffs in violation of several sections of
                          18 U.S.C. § 1961, and in violation of 18 U.S.C. § 1952(b), as defined in
                           18 U.S.C. § 1952(b), and 18 U.S.C. § 1961(1)


               d) Robbery of incorporeal personal property rights
                       1) In furtherance of the Defendants’ enterprises’ plan to defraud the
                           Plaintiffs by unlawful, and criminal activities, the Defendants’ RICO
                           violating enterprises with the intent to defraud the Plaintiffs in order to
                           illegally obtain monies and property through the enterprises’ schemes and
                           acts of fraud, required the Plaintiffs’ compliance in document form, in
                           order to obtain the appearance of propriety and legality by obtaining the
                           Plaintiffs’ signature on the demanded and coerced subrogation
                           agreement’ which due to extortion, intimidation and unde duress, the
                           Plaintiffs executed, after providing a ‘no admittance notice’ to the
                           Defendants’ employees. The fraudulently and coercively obtained
                           ‘subrogation agreement’ was executed by force, and intimidation in order
                           to rob the Plaintiffs of personal corporeal property rights within their
                           automobile insurance policy, in order to deny the Plaintiffs an ability to
                           inhibit the Defendants’ enterprises’ complex denial of claims fraud
                           schemes, and to inhibit / prohibit the Plaintiffs from obtaining evidence,
                           or maintaining evidence of the negligence of the builder and the
                          Defendants who jointly insured both the negligent builder, and the
                          Plaintiffs individually

                      2) Defendants’ employees’ commerce affecting activities violated 18 U.S.C.
                          § 1951 and 18 U. S.C. § 1952, in travel and use of commerce facilities, with
                          the intent to defraud the Plaintiffs in order to illegally obtain monies and
                          property through the enterprises’ schemes and acts of fraud, by conspiracy
                          in participation in furtherance of a series of Defendants’ enterprises plans
                          to defraud Plaintiffs in violation of several sections of 18 U.S.C. § 1961,
                          and in violation of 18 U. S. C. § 1952(b), as defined in 18U.S.C. § 1952(b),
                          and 18 U.S.C. § 1961(1)

           B. In total, during the February 27th, 2017 meeting, Plaintiffs were intimidated by the
               conduct of the racketeering enterprises’ blatant and obviously threating statements,


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 169 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 44 of 77 PageID #:
                                     3350



               and patterns of racketeering activities. Defendants employee Pedroso, with the
               intent to defraud the Plaintiffs in order to illegally obtain monies and property through
               the enterprises’ schemes and acts of fraud, directly violated:

                         i. 18 U.S.C. § 1961(1) in a way by extorting the Plaintiffs to sign the
                               subrogation agreement’, individually and, as part of Defendants’;
                                  1) criminal schemes.
                                 2) racketeering activities as part of:
                                        a) the state farm fraud scheme.
                                        b) the state farm g oup RICO violating enterprise.
                                        c) Lloyds’ participation in state farm group RICO violating
                                            enterprises:
                                             i. Enterprise A.
                                            ii. Enterprise B.
                                           iii. Enterprise C.
                                           iv. Enterprise D.


                         ii. 18 U.S.C. § 1951 (a) in a way by extorting Plaintiffs in a way to affect
                              commerce, individually and, as part of Defendants’;
                                 1) criminal schemes.
                                 2) racketeering activities as part of:
                                       a) the state farm fraud scheme.
                                       b) the state farm group RICO violating enterprises.
                                        c) Lloyds’ participation in state farm group RICO violating
                                            enterprises:
                                             i. Enterprise A.
                                            ii. Enterprise B.
                                           iii. Enterprise C.
                                           i . Enterprise D.


                        iii. 18 U.S.C. § 1951 (a) in a way by conspiring in furtherance of a plan
                                in violation of 18 U.S.C. § 1951, and 1952, individually and, as part
                                of Defendants’;
                                     1) criminal schemes.
                                    2) racketeering activities as part of:
                                           a) the state farm fraud scheme.
                                           b) the state farm group RICO violating enterprises.
                                        c) Lloyds’ participation in state farm group RICO violating
                                            enterprises:
                                            i. Enterprise A.
                                            ii. Enterprise B.
                                           iii. Enterprise C.
                                           iv. Enterprise D.


                        iv. 18 U.S.C. § 1951 (a) in a way by threatening Plaintiffs’ property by
                               an act of emotional and physical intimidation, and violence alluding


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 170 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 45 of 77 PageID #:
                                     3351



                              to the Plaintiffs removal’ from t e hotel, i dividually and, as part of
                              Defendants’;
                                   1) criminal schemes.
                                  2) racketeering activities as part of:
                                         a) the state farm fraud scheme.
                                        b) the state farm group RICO violating enterprises.
                                          c) Lloyds’ participation in state farm group RICO violating
                                               enterprises:
                                               i. Ente prise A.
                                              ii. Enterprise B.
                                             iii. Enterprise C.
                                                iv. Enterprise D.


                         v. 18 U.S.C. § 1951 (a) in a way by robbery of Plaintiffs’ personal
                              property rights affecting Plaintiffs’ personal property and corporeal
                              property rights through:
                                   ii. conspiracy to extort and defraud the Plaintiffs in participation
                                        with:
                                                1) the state farm fraud scheme.
                                                2) the state farm roup RICO violating enterprise.
                                                3) Lloyds’ participation in state farm group RICO
                                                    violating enterprises:
                                                      a) Enterprise A.
                                                      b) Enterprise B.
                                                      c) Enterprise C.
                                                      d) Enterprise D.
                                                      e) Enterprise E.

                               iii. conspiracy to commit robbery, in order to defraud Plaintiffs in
                                        participation with:
                                                1) the state farm fraud scheme.
                                                2) the state farm group RICO violating enterprises.
                                                3) Lloyds’ participation in state farm group RICO
                                                   violating enterprises:
                                                     a) Enterprise A.
                                                     b) Enterprise B.
                                                     c) Enterprise C.
                                                     d) Enterprise D.
                                                     e) Enterprise E.

                               iv. conspiracy to robbery in furtherance of a plan in participation
                                        with:
                                                1) the state farm fraud scheme.
                                                2) the state farm group RICO violating enterprises.
                                                3) Lloyds’ participation in state farm group RICO
                                                   violating enterprises:


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 171 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 46 of 77 PageID #:
                                     3352



                                                     a) Enterprise A.
                                                     b) Enterprise B.
                                                     c) Enterprise C.
                                                     d) Enterprise D.

                                   v. in furtherance of Defendants plan to defraud the Plaintiffs as
                                          part of Defendants ;
                                                1) criminal schemes.
                                                2) racketeering activities as part of:
                                                      a) the state farm fraud scheme.
                                                      b) the state farm group RICO violating enterprises.
                                                     c) Lloyds participation in state farm group RICO
                                                        violating enterprises:
                                                           i. Enterprise A.
                                                          ii. Enterprise B.
                                                         iii. Enterprise C.
                                                          iv. Enterprise D.


                       vi. 18 U.S.C. § 1952 in use of a commercial facility (defined as Jim
                             Goldsworthy’s state farm’ agency office, a separate commercial
                              facility) to:
                                    a) commit a crime of violence to further the unlawful activity of
                                        extortion.
                                    b) commit a crime of violence to further the unlawful activity of
                                        robbery to include:
                                              1) robbery of Plaintiffs’ personal property
                                                   a) directly, and;
                                                    b) by conspiracy.
                                              2) robbery of Plaintiffs’ corporeal personal property
                                                  (rights to property both residential and contractual to
                                                  the verbal contract with Defendant Fire, and the
                                                  automobile contract with Defendant Auto)
                                                     a) directly, and
                                                    b) by conspiracy.

                                     c) carry on unlawful activity
                                              1) robbery. And;
                                              2) extortion.

                                     d) facilitate the future acts of unlawful activities of:
                                                1) robbery of the Plaintiffs’ personal property including
                                                    the:
                                                     a) April 7th, 2017 theft of the Plaintiffs’ fireplace
                                                     b) June 28 2017 theft of Plaintiffs’ automobile
                                                        policy, and




PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 172 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 47 of 77 PageID #:
                                     3353



                                                  c) August 10, 2017 theft of Plaintiffs corporeal
                                                     rights under the State Farm Automobile
                                                     Insurance policy purchased from Defendant
                                                     Auto.
                                            2) future extortion with the intent to rob Plaintiffs of
                                               personal property including the:
                                                 a) extortion and robbery of the Plaintiffs’ personal
                                                     property including the:
                                                       i. April 7th, 2017 theft of the Plaintiffs’
                                                             fireplace
                                                       ii. June 28th, 2017 theft of Plaintiffs’
                                                             automobile policy, and
                                                       iii. August 10, 2017 theft of Plaintiffs’
                                                             corporeal rights under the State Farm
                                                             Automobile Insurance policy
                                                             purchased from Defendant Auto.

192. On February 27th, 2017, Plaintiffs received from Defendant Auto, with the intent to defraud

       the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, via the internet wires an email copy of the fraudulently sold

        Lloyds contract which was significantly different than the copy fraudulently mailed to

       Plaintiffs by Defendant Auto on April 12,2016. Defendant Auto’s copy changed the benefits

       of the Plaintiffs, and also granted the Defendants’ broader authorities’ than the original

       fraudulently delivered Lloyds contract’ and was in every aspect markedly and significantly

       different from the State Farm Fire contract sold, and described to the Plaintiffs.

       Defendants’ fraudulent usage of the wires in furtherance of a scheme to defraud the Plaintiffs,

       and illegally obtain ‘prope ty’ is a predicate act of wire fraud pursuant to 18 U.S.C. § 1343.


193. On or about 05 April 2017, Defendants’ enterprise. State Farm Mutual Automobile Insurance

       Company with the intent to defraud the Plaintiffs in order to illegally obtain monies and
       property through the enterprises’ schemes and acts of fraud, released on the wires (internet

       websites maintained by Defendant Auto) and through the US postal service mailed to the

       Plaintiffs a Annual Report to the State Farm Mutual Policy Holders which uses confusing,

       and deceptive language and misrepresents the ‘enterprises’ of‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants’ schemes to defraud Plaintiffs in order for the


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 173 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 48 of 77 PageID #:
                                     3354



       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the enterprises operational characteristics, misrepresented the

       financial status of the subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group

       fraud scheme established by, conducted by, and participated in, by all of the Defendants.

       The annual report also misrepresented the nature of the relationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants’ statements also misrepresented

       the financial status, operation, cash reserves, usage of monies, and management of monies,

       as well as, the source of monies obtained by the enterprises, in conduct of the enterprises,

       and the related fraud schemes, and RICO violating enterprises’ actively conducting patterns

       of racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the

               enterprises as part of then* decision to purchase products from ‘state farm’ and their

               decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to

               provide the Defendants’ enterprises a good faith chance to ‘make life right’ as the

               Defendants’ fraudulent advertising continuously promoted was the true and factual

               operational model, corporate character, and desire of senior management of ‘state

               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent

               statements of the officers of ‘state farm’ (including Defendant Tipsord who signed

               the document) and the fraudulent material presented by the enterprises signed by

               officers of ‘state farm’ which fraudulently misrepresented the ethical operation of the

               enterprises and the direct management participation of the members of the enterprises’

               ‘board of directors’ as promoted within the documents sent via the mails and the

               wires.



              vii. Conduct of the State Farm Group s Racketeering Enterprise D




PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 174 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 49 of 77 PageID #:
                                     3355



194. Shortly after February 27th, 2017, Defendants enterprises, with the intent to defraud the

       Plaintiffs in order to illegally obtain monies and property through the enterprises’ schemes

       and acts of fraud, despite being in possession of Plaintiffs’ notice of no entry’ given to the

       Defendants on February 27th, 2017, and after giving the Plaintiffs assurances that no one

       would enter’ the Plaintiffs’ residence or property, or remove any materials from said property,

       and no meeting would be held at the property without the Plaintiffs’ notification in advance,

       approval and attendance, Defendants’ enterprises identified as Enterprise D and Enterprise

       E hired a third party attorney (hereinafter identified as participating without disclosure agent

       1 ), most likely hired by Lloyds, in order to illegally enforce the Lloyds contract under the
       fraudulently obtained under duress and extortion ‘subrogation agreement’. On or about April

       7th, 2017, Lloyds, third party agent participating without disclosure agent 1 acting along

       with Defendants’ enterprises’ employee Pedroso, and Randy and Shelly Baker (negligent

       builders insured by ‘state farm’), and unidentified others illegally trespassed onto Plaintiffs’

       property without their consent or notice, and robbed the Plaintiffs of personal property

       constituting a fireplace, which was the source of the fire event caused by the negligence of

       the builders, Randy and Shelly Baker. Defendants’ agents, employees and conspiring

       builders were confronted by Jeremy with Lake Kiowa Security and told they were not to

       remove any property from the scene and told they were trespassing on the property.

       Defendants’ agent, participating without disclosure agent 1 then stated if we don’t take

       this now, they (meaning Plaintiffs) won’t get paid, and we’ll cut off benefits to them

       immediately in an act to extort, and rob the Plaintiffs. In response, Jeremy contacted Cooke

       County Texas, Sheriffs Department.


195. During the on or about April 7th, 2017 illegal frespass and robbery event conducted by Lloyds,

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       through the enterprises’ schemes and acts of fraud, third party agent participating without

       disclosure agent 1 acting along with Defendants’ enterprises’ employee Pedroso, with the

       intent to defraud the Plaintiffs in order to illegally obtain monies and property through the

       enterprises’ schemes and acts of fraud, and Randy and Shelly Baker (negligent builders

       insured by ‘state farm’), and unidentified others, enacted in an attempt to illegally enforce

       the fraudulent ‘Lloyds contract.’ Cooke County Sheriffs Deputy Fuller responded and



PLAINTIFFS 3rd AMENDED COMPLAI T                                                           Page 175 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 50 of 77 PageID #:
                                     3356



       Defendants agents and employees provided the fraudulently obtained by e tortion

        subrogation agreement’ to show ‘ability’ to be at the site. Deputy Fuller took all of the

       parties’ names and left the scene after making a report and due to the frauds and criminal

       misrepresentations of the Defendants’ employees and agents, determined the matter to be a
       ‘civil issue’


196. On or about April 7th, 2017, during the robbery and extortion event, and shortly after Deputy

       Fuller left the scene, Lake Kiowa Security agent Jeremy who was still on the scene, contacted

       Plaintiffs who stated let nothing leave the scene’. Jeremy reported this to the Defendants’

       agents, employees and nefarious parties and Defendants’ agents and employees with the

       intent to defraud the Plaintiffs in order to illegally obtain monies and property through the

       enterprises’ schemes and acts of fraud, responded with physical force to forcibly remove the

       Plaintiffs’ personal property while making the statement ‘we take this or we don’t pay’ and

       by force moved past Security agent Jeremy and illegally removed the Plaintiffs’ personal

       property.


197. In total, during the trespass event mentioned in paragraphs 194-197, Defendants’ employees

       and agents with the intent to defraud the Plaintiffs in order to illegally obtain monies and

       property through the enterprises’ schemes and acts of fraud, with knowledge and purpose

       committed the act of robbery in furtherance of a pattern of racketeering activity, a violation

       of 18 U.S.C. § 1961(1), further, employees of Defendant Fire and Lloyds conducted interstate

       travel in participation, carrying on, and facilitation of the acts of robbery and extortion, which

       are violations of 18 U.S.C. § 1951, 18 U.S.C. § 1952, and 18 U.S.C. § 1961(1). Further, by

       deception and fraud, Defendants’ agents interfered with a Texas Law Enforcement office in

       commission of his duties constitutes a violation of Texas Penal Code 38.25(a)(1). Further,

       Defendants’ enterprises’ usage of a third-party attorney in association in fact enterprises

       hired by the Defendants, Defendants’ association in fact enterprises and corporate enterprises

       managed and established by the Defendants and Defendant’s enterprises, with the intent to

       defraud the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, engaged in a pattern of racketeering activity is a violation of 18

       U.S.C. § 1962(d), and management of the third-party agent engaged in acts of robbery and

       extortion is a violation of 18 U.S.C. § 1962(c), as part of the State Farm Group’s pattern of


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 176 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 51 of 77 PageID #:
                                     3357



       racketeering activities, participate in fraud schemes and racketeering activities using unwary

       third party attorneys managed by Defendants enterprises unwittingly by fraud conduct

       racketeering activities , managed by Defendants’ Enterprises D’ and E’ under the direct

        and indirect association with Defendants Tipsord, Farney, Smith, Harbert, and Wey, as well

        as, Defendant Fire, Lloyds, and INC, and employees of the aforementioned corporate

       Defendants and parties working in concert with the association in fact racketeering

       enterprises.


           A. As stated, Defendants’ engagement of third-party attorneys, hired by enterprises
               managed and established by the Defendants and Defendants’ enterprises, with the
               intent to defraud the Plaintiffs in order to illegally obtain monies and property through
               the enterprises’ schemes and acts of fraud, who actively make deceptive
               misrepresentation to third parties (Plaintiffs and the courts) constitutes acts of
               participation in the fraud schemes conducted by the Defendants’ enterprises. The
               usage and engagement of third-party counsels constitutes a violation of 18 U.S.C. §
               1962(d), and 18 U.S.C. § 1962(c), the active usage of the term state farm’ by an
               attorney to sow confusion, and deception in the court room constitutes a violation of
               the Texas code of Disciplinary Conduct, Rule 3.05(a) and Rules of Conduct and Law
               which prohibit ‘persons’, including an attorney from engaging in acts of fraud,
               deception, or coercion.


           B. Plaintiffs relied on the ethical and lawful conduct of Defendants’ legal counsels in
               order to attempt to find a resolution to the ‘failures’ and frauds of the Defendants’
               enterprises. Plaintiffs have been damaged and injured by the continuous conduct of
               the Defendants, and their third-party agents participation in the single entity fraud
               scheme and related racketeering enterprises.

                   1) Plaintiffs had no foreseeable way to anticipate the gross misconduct and
                      unethical, as well as, unlawful conduct of the enterprises, and the enterprises’
                      engagement of willing, purposeful and intentional participation of third-party
                      attorneys in the Defendants’ ‘single entity’ fraud schemes and patterns of
                      racketeering activities used by enterprises managed and established by the
                      Defendants and Defendants’ enterprises, with the intent to defraud the
                       Plaintiffs in order to illegally obtain monies and property through the
                       enterprises’ schemes and acts of fraud. As such, Plaintiffs’ expanding
                       injuries due to the long-term effects of Defendants’ frauds, and the
                       Defendants’ fraudulent database reporting have graphically increased the
                       Plaintiffs injuries.


     viii. Joint Conduct of the State Farm Group s Racketeering Enter rises C and D




PLAINTIFFS 3rd AMENDED COMPLAI T                                                           Page 177 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 52 of 77 PageID #:
                                     3358



198. After the April 7th, 2017 event, and after Defendant Auto with the intent to defraud the

       Plaintiffs in order to illegally obtain monies and roperty through the enterprises schemes

       and acts of fraud, fraudulently emailed a markedly different Lloyds’ contract to the Plaintiffs

       than the one discussed at the February 27th, 2017 meeting in which the Defendants extorted,

       intimidated and ultimately coerced, and fraudulently induced the Plaintiffs into signing
       Defendants’ subrogation’ agreement. Defendants’ enterprises graphically increased their

       acts of intimidation to include causing Plaintiffs to take detailed pictures of all items ‘on

       scene’ at the fire event, and to include making a complete list of all items owned by the

       Plaintiffs. Defendants’ enterprises refused to acknowledge the factual total amount of

       coverage or reimbursement from the fire event, and caused the Plaintiffs to utilize their

       personal lines of credit for daily living items, which Defendants alleged were to be paid by

       ‘state farm’ as part of the ‘period of recovery’ benefit of the Plaintiffs’ homeowners policy

       Defendants failed to reimburse Plaintiffs for items already approved, and caused significant

       delay in repayment of expenses which significantly financially injured, damaged and reduced

       the Plaintiffs’ financial status, ability, and credit worthiness. Defendants’ acts of

       intimidation, and negligence violate Texas statute, for deceptive trade and business practices.


199. Defendants’ enterprises despite informing the Plaintiffs on February 27th,2017, that Plaintiffs

       had ‘two years’ to submit claims forms for restitution from the fire loss event, and despite

       Plaintiffs receiving a letter sent via the US Postal Service, on February 22nd 2017, from

       Defendant Auto affirming the two-year period, on or about March 10th, 2017 Plaintiff Quinn

       was told in a phone call from an employee of Defendant Fire, employee Icyana Kendrick,

       with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       through the enterprises’ schemes and acts of fraud, to submit the claims forms soon .

       Defendants’ enterprises’ employee used language and terms in a mai er so confusing,

       intimidating, and in a purposeful manner to cause fear, that Plaintiff Quinn feared if the

       Plaintiffs did not submit all claims for ‘contents’ to ‘state farm’ by March 24th, 2017, the

       Plaintiffs would not be paid any amount by ‘state f rm’ under the homeowners contract, of

       any type. As a result of the Defendants’ acts of intimidation, and misrepresentations, in

       order to fraudulently induce Plaintiffs’ submission of claims, and to fraudulently induce

       Plaintiffs’ signatures on said ‘claims forms’, Plaintiffs made a partial claim for personal



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 178 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 53 of 77 PageID #:
                                     3359



        property lost during the fire event substantially less than the $5 Million amount actually lost

        in the fire event. This single event violates Texas Deceptive Trade Practices act for

       Defendants deceptive trade practices, regarding Defendants acts of intimidation, coercion,

        fraudulent inducement to obtain Plaintiffs’ signature, and false and misleading statements in

        order to deceive the Plaintiffs in furtherance of the Defendants’ enterprises’ schemes and

       frauds conducted over the wires in order to defraud the Plaintiffs and illegally obtain money

       and / or property in interstate commerce, that affects commerce. A violation of 18 U.S.C. §

        1343, a violation of 18 U.S.C. § 1341, and an act of extortion pursuant to 18 U.S.C. § 1951,

       and 18 U.S.C. § 1961(1).


         ix. Continuing Conduct of the State Farm Gro          s Racketeering Enterprise D

200. On or about April 18th, 2017, Defendant Fire’s claims’ employees with the intent to defraud

       the Plaintiffs in order to illegally obtain monies and property through the enterprises’

       schemes and acts of fraud, informed the Plaintiffs, via an interstate telephone call that the

       Plaintiffs’ claims forms were insufficient and how was state farm to know if the Plaintiffs

       actually had the items listed on the claims list . Defendant Fire’s claims employees ‘required

       proof of Plaintiffs’ items, and mandated that Plaintiffs need to dig th ough the scene and

       take pictures of the remains of items or state farm would reject the claim . Defendants’

       enterprise extorted Plaintiffs and caused Plaintiffs purposeful exposure to a knowingly toxic

       and dangerous environment. Plaintiffs feared the Defendants’ enterprises would reject

       Plaintiffs’ less than $800,000 contents claim and deny Plaintiffs other future claims for the

       remaining losses totaling more than $5 Million should Plaintiffs refuse to comply with the

       Defendants’ demands. Plaintiffs’ monies from claims on insurance contracts either the

       fraudulent Lloyds contract, or the ‘ state farm fire’ contract constitutes ‘monies and property’.

       Defendants’ acts of furtherance of a scheme to obtain monies or property by acts of fraud in

       the use of interstate communications is a predicate act in violation of 18 U.S.C. § 1343, in

       the furtherance of acts of extortion, a violation of 18 U.S.C. § 1961(1), and in the interference

       with commerce, and the affect of commerce, by extortion and threat in the commission of

       the furtherance of Defendants’ plan to defraud the Plaintiffs, a violation of 18 U.S.C. §

       1951(a). Further, Defendants are negligent for the fraudulent inducement of Plaintiffs to

       enter a known toxic environment. For the record, on July 4th, 2017, Plaintiff Vanderbol was


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 179 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 54 of 77 PageID #:
                                     3360



       diagnosed with lymphatic cancer, with the possibility the cause of said, was due to exposure
       to toxic materials.


201. On June 28th, 2017, Plaintiffs received from Defendant Auto, delivered by the US Postal

        Service, a letter notifying Plaintiffs their Auto obile insurance was going to be canceled

       due to Defendant Fire declaring 14 events of damage to Plaintiffs automobiles due to the

       negligence of Defendant Fire, and the enterprises as ‘events which the Plaintiffs were

       responsible. This act of Defendants with the intent to defraud the Plaintiffs in order to

       illegally obtain monies and property through the enterprises’ schemes and acts of fraud, is a

       direct act of fraud, and theft of Plaintiffs’ auto insurance assets which resulted in further

       damages to Plaintiffs’ businesses due to the fraudulent reporting of the Defendants to

       national insurance and credit databases.



202. On June 28th, 2017’ Plaintiffs made a telephone call and contacted Defendant Auto’s third-

       party network agent Jim Goldsworthy, who acting on the behalf Defendant Auto, to discuss

       Defendant Auto’s letter of cancelation . Defendant Auto’s third-party agent stated the

       Tetter was issued in error’ and extorted Plaintiffs of monies by making fraudulent statements

       stating State Farm will continue your policy and you need to make a payment on the Auto

       policy , and if you don’t make a payment, State Farm will cancel you. Further, Plaintiffs

       were told, Lloyds made an error and ‘state farm’ will get that corrected. Plaintiff

       Yanderbol drove to Defendant Auto’s agent, and presented a payment for continuation of the

       Automobile policy purchased from State Farm Mutual Automobile Insurance Company

       during the ‘bait and switch’ fraud scheme of Enterprise A . Defendant Auto’s agent

       presented Plaintiff a printed receipt derived from Defendant Auto’s interstate computer

       network with the title ‘state farm insurance companies’ on top of the receipt. Plaintiffs made

       the payment on the Automobile insurance contract based upon Defendant Auto’s enterprises’

       fraudulent sales associate’s statement with the intent to defraud the Plaintiffs in order to

       illegally obtain monies and property through the enterprises’ schemes and acts of fraud, the

       automobile contract will not be canceled if you make the payment. Plaintiff was threatened

       by Defendants’ constant threat of financial ruin and was in fear of injury to his person, fear

       of injury to Plaintiff Quinn and fear of injuries to Plaintiffs’ businesses from which both


PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 180 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 55 of 77 PageID #:
                                     3361



        Plaintiffs relied upon for income, and ability to meet financial requirements necessary to

        conduct daily living.


       As such, Plaintiff Vanderbol, acting out of fear, paid Defendants.

        1. Defendant Auto s employees, with the intent to defraud the Plaintiffs in order to illegally
            obtain monies and property through the enterprises schemes and acts of fraud, and third
            party agent Jim Goldsworthy, in connection with Defendants goods and services in
            unlawful interstate t ansmissions with the intent to propagate the State Farm Group’s
             single entity fraud scheme’, caused the distribution of signals and sounds containing
            false statements, pretenses, and promises with the intent to defraud, and in execution of
            the State Farm Group’s fraud schemes participated and conducted activities designed to
            defraud the Plaintiffs in order to obtain monies by fraud, and fraudulent means, and
            pretenses by usage of wire transmissions and communications in interstate commerce
            with knowledge said fraudulent material would be received by the Plaintiffs. Factually:

               a) Em loyees of the RICO violating enterprises, with the intent to defraud the
                     Plaintiffs in order to illegally obtain monies and property through the
                     enterprises’ schemes and acts of fraud, in connection with goods and services
                     in unlawful interstate transmissions, used in commerce the terms, words, and
                     combination thereof in a series of statements including the word state farm’ to
                     cause confusion, and to cause mistake, in order to deceive Plaintiffs.

               b) Employees of the RICO violating enterprises, with the intent to defraud the
                    Plaintiffs in order to illegally obtain monies and property through the
                     enterprises’ schemes and acts of fraud in connection with goods and services in
                     unlawful interstate transmissions, used in commerce the terms, words, and
                     combination thereof in a series of statements including the word ‘state farm’ in
                     order to deceive Plaintiffs, as to the commercial activities of Defendant Auto,
                     and the State Farm Group RICO violating enterprises.

               c) Employees of the RICO violating enterprise A , with the intent to defraud the
                    Plaintiffs in order to illegally obtain monies and property through the
                     enterprises’ schemes and acts of fraud in connection with goods and services in
                     unlawful interstate transmissions, used in commerce the terms, words, and
                     combination thereof in a series of statements including the word ‘state farm’ in
                     order to extort Plaintiffs.



       2. Defendant Auto’s employees, with the intent to defraud the Plaintiffs in order to illegally

           obtain monies and property through the enterprises’ schemes and acts of fraud, and third-

           party agent Jim Goldsworthy, messages in connection with Defendants’ goods and

           services in unlawful interstate transmissions, failed to clearly state ‘State Farm’ was not



PLAINTIFFS 3rd AME DED COMPLAINT                                                          Page 181 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 56 of 77 PageID #:
                                     3362



           a company, but a registered trademark owned by State Farm Mutual Automobile

           Insurance Company, and materially misrepresented the true operational model of

           independent and separately operating companies.

                   a) Defendants employees, with the intent to defraud the Plaintiffs in order to
                       illegally obtain monies and property through the enterprises schemes and
                       acts of fraud in connection with goods and services in unlawful interstate
                      transmissions, misrepresented the actual characteristics of the operations of
                      the separately operating companies, and fraudulently used marks, names,
                      terms, and devices to cause Plaintiffs confusion in order to defraud and extort
                       the Plaintiffs by fraudulently alleging state farm would not cancel’ when in
                       fact, the enterprises’ schemes had already determined to defraud the Plaintiffs,
                       and were acting to defame the Plaintiffs.

                   b) Defendants’ employees, with the intent to defraud the Plaintiffs in order to
                       illegally obtain monies and property through the enterprises’ schemes and
                       acts of fraud in connection with goods and services in unlawful interstate
                      transmissions, misrepresented the actual characteristics of the operations of
                      the separately operating companies and graphically misrepresenting the frue
                       corporate interests and commercial activities of the Defendants, which where
                      to deny payments, deny viable claims, to by acts of fraud and criminality
                       attempt to ‘enforce’ the terms and conditions of fraudulently sold and
                       delivered ‘Lloyds’ contract by the purposeful, calculating, and fraudulent
                       defamation of the Plaintiffs.


                   c) Defendants’ employees, with the intent to defraud the Plaintiffs in order to
                       illegally obtain monies and property through the enterprises’ schemes and
                       acts of fraud in connection with goods and services in unlawful interstate
                       transmissions, failed to clearly disclose the operations of the companies and
                       misrepresented the characteristics of the commercial activities of the separate
                       and independent companies using the name ‘state farm’ in a confusing
                       manner in order to defraud the Plaintiffs purposefully acting to intentionally,
                      negligently and fraudulently failing to disclose material information
                      necessary for the Plaintiffs to make a fully informed decision in order for the
                      Plaintiffs to protect their own financial interests, and to obtain legal counsel
                      in order to protect their interests through litigation.



       3. Plaintiffs were misled by the Defendants’ fraudulent statements made with the intent to

           defraud the Plaintiffs in order to illegally obtain monies and property through the
           enterprises’ schemes and acts of fraud, in connection with Defendants’ goods and

           services in unlawful interstate transmissions purposeful fraud scheme designed to



PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 182 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 57 of 77 PageID #:
                                     3363



           fraudulently obtain monies by false pretenses, fraudulent promises, and fraudulent

           representations, to believe:

                   a) state farm would not cancel Plaintiffs’ auto policy. And;
                   b) ‘state farm’ would correct the errors’ of claims processor’ Lloyds. And;
                   c) ‘state farm’ would act in the best interest of the Plaintiffs to protect the
                       Plaintiffs from further financial loss. And.
                   d) ‘state farm’ would keep all promises made to the Plaintiffs. And;
                   e) state farm management was aware of the issues and were acting to correct
                      the error .


       4. Plaintiffs were exposed to the Defendants’ fraudulent messages made with the intent to

           defraud the Plaintiffs in order to illegally obtain monies and property through the
           enterprises’ schemes and acts of fraud, in connection with Defendants’ goods and

           services in unlawful interstate transmissions’ purposeful fraud scheme designed to

           fraudulently obtain monies by false pretenses, fraudulent promises, and fraudulent

           representations, transmitted by the Defendants’ RICO violating Enterprises, including

           Defendant Auto, acting under the direct control of Defendants Tipsord, Farney, and

           Harbert, as well as Lloyds acting under the direct control of Defendants Smith and Wey.

           The transmissions of Defendants’ fraudulent statements over the telephone wires

           constitutes a predicate act of ‘wire fraud’ as defined in 18 U.S.C. § 1343. Defendants’

           direct threat to obtain monies from Plaintiffs in an act of fraud constitutes a predicate act

           of‘extortion’, as defined in 18 U.S.C. § 3559(c)(2), in violation of 18 U.S.C. § 1961(1)



       5. Plaintiffs were damaged by reason of the Defendants’ pattern of racketeering activity.

           Plaintiffs relied on the Defendants’ fraudulent statements and transmissions made by the

           unlawful transmission via the interstate usage of wires, and the fraudulent statements,

           misrepresentation of terms, and words, used by the Defendants within the wire

           transmissions affected interstate commerce. Defendants’ fraudulent interstate use of the

           wires, with the purposefully fraudulent schemes with the focused intent of unlawfully

           obtaining money by repeated acts of fraud, used to defraud the Plaintiffs, was a proximate

           cause of the injuries to Plaintiffs’ properties and businesses. To support Plaintiffs’

           proximate cause allegation:




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 183 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 58 of 77 PageID #:
                                     3364



                   a) The Defendants could foresee how the Defendants unlawful use of the
                       interstate wires with the intent to defraud the Plaintiffs in order to illegally
                       obtain monies and property through the enterprises’ schemes and acts of fraud,
                       to execute their schemes of fraud comprising fraudulent statements, material
                       misrepresentations of fact, purposeful omissions, mischaracterizations of
                       corporate operations and commercial activities, and purpose failures to
                       disclose would lead to the Plaintiffs’ injuries and harm inflicted upon them,
                       due to the confusion and related frauds caused by the Defendants’
                       racketeering activities which prohibited the Plaintiffs from being fully
                       informed sufficient to protect their own interests.

                   b) The Plaintiffs relied on the Defendants’ false promises, material
                      misrepresentations, and misrepresentations of the Defendants’ character and
                      commercial conduct which misled the Plaintiffs to trust and rely on the
                       Defendants’ professional conduct, opinion, and character. As such, the
                       Plaintiffs could not reasonably foresee Defendants’ purposefully nefarious
                       and unlawful conduct, which resulted in the injuries sustained by the Plaintiffs.



                   c) The Plaintiffs could not reasonably foresee the fire event, nor could they
                       reasonably foresee Defendants’ calculated frauds, and purposefully
                       fraudulent commercial failures , or intended acts of negligence as part of the
                       Defendants’ interstate fraud schemes, with the intent to defraud the Plaintiffs
                       in order to illegally obtain monies and property through the enterprises’
                       schemes and acts of fraud, or the Defendants’ purposefully fraudulent conduct
                       and interstate commerce affecting patterns of the Defendants’ criminal
                       behavior, and racketeering activities which caused the degree of the injuries
                       suffered by the Plaintiffs.


                   d) The Plaintiffs were not among the people or any party that could have
                       foreseen the Defendants’ interstate commerce affecting unlawful conduct or
                       the Plaintiffs’ injuries resultant from the Defendants’ enterprises’ unlawful
                       interstate fraud schemes, with the intent to defraud the Plaintiffs in order to
                       illegally obtain monies and property through the enterprises’ schemes and
                       acts of fraud, and patterns of racketeering activities conducted by the
                       conglomerate state farm group’ enterprise or the individual Defendants
                       acting in a conspiracy to illegally obtain monies through a continuing pattern
                       of frauds as conducted by the Defendants, and resultant injuries suffered by
                      the Plaintiffs due to the fraudulent, negligent and unlawful acts of the
                       Defendants, and the Defendants’ complex criminal conglomerate enterprise
                       ‘business’ model.



             x. Conduct of the State Farm Group s Racketeering Enterprise E




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 184 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 59 of 77 PageID #:
                                     3365



 203. On June 21st 2017, Plaintiffs hired attorney Brett Eisberner to review the matter with state

        farm. Shortly thereafter, Plaintiffs received a letter from Defendants enterprises third party

        attorney, Participating without disclosure agent 1 stating he was hired by Lloyds to

        represent ‘state farm’ and was not hired to represent the Plaintiffs or to conduct any recovery

        of monies on Plaintiffs behalf. Further, Plaintiffs were told the Bakers (the negligent

        builder of Plaintiffs’ home) have no assets, and no insurance, so recovery is useless .



 204. On or about November 15th, 2017, due to records searches conducted by the Plaintiffs,

        Plaintiffs discovered the Bakers in fact have substantial assets residing in multiple trusts

        and businesses, and that Defendants, defined as Defendant Fire, Defendant Auto, Lloyds,

        and ‘state farm group’ in fact are the insurers of ‘the Bakers’ personal property, residential

        property, businesses, and automobiles.



205. On or about March 28th, 2018, Plaintiffs’ attorney is told by ‘Lloyds’ employee Jerry

        Silvernail who stated with the intent to defraud the Plaintiffs in order to illegally obtain
        monies and property through the enterprises’ schemes and acts of fraud, the ‘Lloyds contract

        is valid’, ‘state farm has paid all that it is going to pay’, and the ‘fireplace will be destroyed

        in less than 30 days.



206. On March 1st, 2019 Plaintiffs file two separate civil cases in the 235th District of Cooke

        County Texas seeking restitution from injuries from State Farm Lloyds, Inc., Jim

        Goldsworthy, Shelly Baker, Randy Baker, and various companies and trusts owned or

       managed by the Bakers.


207. On 13, February 2019, Plaintiffs file two separate civil RICO cases in this Honorable Court.



208. In response. Defendants’ enterprises with the intent to defraud the Plaintiffs in order to

       illegally obtain monies and property through the enterprises’ schemes and acts of fraud, hired

       third party attorneys, identified as participating without disclosure agents 2, and 3 , most

       likely hired nationally by Defendant Auto, to fraudulently enforce the ‘Lloyds’ contract, to

       seek and obtain dismissal of all of Plaintiffs’ claims in state and federal court, including this



PLAINTIFFS 3rd AMENDED COMPL INT                                                             Page 185 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 60 of 77 PageID #:
                                     3366



        matter before the court. Defendants enterprises managed and directed by Defendants

        Tipsord, Farney, Smith, Harbert, and Wey, hire the same two attorneys to represent what

        Defendants allege to be four separately operating and managed companies, independently

        operating. Defendants legal counsel directly engages in the Defendants’ single entity trade

        name fraud scheme’ managed and established by the Defendants and Defendants’ enterprises,

        with the intent to defraud the Plaintiffs in order to illegally obtain monies and property
       th ough the enterprises’ schemes and acts of f aud, in every correspondence with the

        Plaintiffs in order to confuse, deceive and materially misrepresent, and cause mistakes as to

       material fact. Defendants’ legal counsels primarily communicate to the Plaintiffs in emails

        sent via the wires during a period from March 2019 through November 2019, in each

       reference, Defendants’ agents / atto neys only communicate and utilizing the ‘single entity

       fraud’ and abuse of names, marks, terms, symbols, in violation of 15 U.S.C. § 1125, and

       Texas Deceptive trade practices act, as well as declared as violations of the Texas Insurance
       Code.



209. On July 8th, 2019, Defendant Auto with the intent to defraud the Plaintiffs in order to illegally
       obtain monies and property through the enterprises’ schemes and acts of fraud, causes one

       of its employees to endorse and submit and affidavit to the 235th District Court of Cooke

       County Texas attesting to ‘the validity’ of the ‘Lloyds’ contract as the ‘sold contract . The

       affidavit was attached to the fraudulently emailed (a separate and predicate act of wire fraud)

       contract emailed by Defendant Auto on February 27th, 2017. The Defendants’ usage of

       third-party attorneys, identified as participating without disclosure agents 2, and 3 , hired

       by enterprises managed and established by the Defendants and Defendants’ enterprises, with

       the intent to defraud the Plaintiffs in order to illegally obtain monies and property through
       the enterprises’ schemes and acts of fraud, who in furtherance and assistance to assist the

       Defendants’ enterprises who execute fraud schemes in the court system is an act of

       aggravated perjury. Defendants’ Enterprises D and E have a long-standing history

       acting in furtherance of the Defendants’ pattern of behaviors constituting ‘mad dog’ defense

       tactics including the fraudulent submission of evidence, perjury, and fraud, with the common

       thread of absolute denial that state farm does nothing wrong, and the allegations against

       ‘state farm’ are absolutely false . The submission of the fraudulent contract and affidavit


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 186 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 61 of 77 PageID #:
                                     3367



        was submitted by the wires to the 235th District Court of Cook County Texas and may

        constitute a predicate act of wire fraud as defined in 18 U.S.C. § 1343 due to the Defendants

        intention such wire, and usage of the fraudulent message is to defraud the Plaintiffs of monies

        and properties in the furtherance of the Defendants’ fraud schemes, and racketeering

        enterprises, and is directly tied to Defendants’ enterprises’ employee Pedroso’s acts of

        extortion, coercion, fraudulent inducement and robbery committed on February 27th, 2017 in

        defense of the Defendants interstate enterprise bait and switch fraud schemes, which affects

        interstate commerce.


           A. As stated in Paragraph 25, Defendants’ engagement of third-party attorneys, who are
               hired by enterprises managed and established by the Defendants and Defendants’
               enterprises, with the intent to defraud the Plaintiffs in order to illegally obtain monies
               and property through the enterprises’ schemes and acts of fraud, who actively make
               deceptive misrepresentation to third parties (Plaintiffs and the courts) constitutes acts
               of participation in the fraud schemes conducted by the Defendants’ enterprises. The
               usage and engagement of third-party counsels identified as participating without
               disclosure agents 2, and 3 , constitutes a violation of 18 U.S.C. § 1962(d), and 18
               U.S.C. § 1962(c), the active usage of the term state farm’ by an attorney to sow
               confusion, and deception in the court room constitutes a violation of the Texas code
               of Disciplinary Conduct, Rule 3.05(a) and Rules of Conduct and Law which prohibit
               ‘persons’, including an attorney from engaging in acts of fraud, deception, or
               coercion. At best participating without disclosure agents 2, and 3 , are witnesses in
               fact to the activities and directions of the Defendants’ enterprises, and ‘persons’
               instructing the activities of fraud and racketeering, at worst the knowledgeable
               participation of participating without disclosure agents 2, and 3 , would be a
               criminal offense by the agents, which Plaintiffs are not arguing at this time.

           B. Plaintiffs relied on the ethical and lawful conduct of Defendants’ legal counsels in
               order to attempt to find a resolution to the ‘failures’ and frauds of the Defendants’
               enterprises. Plaintiffs have been damaged and injured by the continuous conduct of
               the Defendants, and their third-party agents participation in the single entity fraud
               scheme and related racketeering enterprises.

                   1) Plaintiffs had no foreseeable way to anticipate the gross misconduct and
                      unethical, as well as, unlawful conduct of the enterprises, and the enterprises’
                      engagement of willing, purposeful and intentional participation of third-party
                      attorneys in the Defendants’ ‘single entity’ fraud schemes and patterns of
                      racketeering activities with the intent to defraud the Plaintiffs in order to
                      illegally obtain monies and property through the enterprises’ schemes and
                      acts of fraud, managed and established by the Defendants and Defendants’
                      enterprises, with the intent to defraud the Plaintiffs in order to illegally obtain
                      monies and property th ough the enterprises’ schemes and acts of fraud. As


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 187 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 62 of 77 PageID #:
                                     3368



                       such, Plaintiffs expanding injuries due to the long-term effects of Defendants’
                       frauds, and the Defendants’ fraudulent database reporting have graphically
                       increased the Plaintiffs’ injuries.



210. On or about 05 April 2019, Defendant enterprise, State Farm Auto Mobile Insurance

       Company with the intent to defraud the Plaintiffs in order to illegally obtain monies and
       property through the enterprises’ schemes and acts of fraud, released on the wires (internet

       websites maintained by Defendant Auto) and through the US postal service mailed to the

       Plaintiffs a Annual Report to the State Farm Mutual Policy Flolders which uses confusing,

       and deceptive language and misrepresents the enterprises’ of ‘state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the enterprises’ operational characteristics, misrepresented the

       financial status of the ‘subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group’ fraud

       scheme established by, conducted by, and participated in, by all of the Defendants. The

       annual report also misrepresented the nature of the relationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants statements also misrepresented the

       financial status, operation, cash reserves, usage of monies, and management of monies, as

       well as, the source of monies obtained by the enterprises, in conduct of the enterprises, and

       the related fraud schemes, and RICO violating enterprises actively conducting patterns of

       racketeering activities.
           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the
               enterprises as part of their decision to purchase products from ‘state farm’ and their
               decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to
               provide the Defendants enterprises’ a good faith chance to ‘make life right’ as the
               Defendants’ fraudulent advertising continuously promoted was the true and factual
               operational model, corporate character, and desire of senior management of ‘state
               farm’ to do. Plaintiffs were directly and proximately damaged by the fraudulent


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 188 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 63 of 77 PageID #:
                                     3369



               statements of the officers of state farm (including Defendant Tipsord who signed
               the document) and the fraudulent material presented by the enterprises signed by
               officers of ‘state farm which fraudulently misrepresented the ethical operation of the
               enterprises and the direct management participation of the members of the enterprises
               ‘board of directors as promoted within the documents sent via the mails and the
               wires.




              xii. Conduct of the State Farm Group s Racketeering Enterprise F

211. Payments made to Defendants’ enterprises at the purchase of the Homeowners policy in

       February of 2016, and the automobile insurance policy purchased from Defendant Auto, in

       February of 2016, and payments made to Defendant Auto, for renewal of auto policy in 2016,

       and the extortion payment made on June 28th, 2017 to Defendant Auto, whether addressed

       in check form or credit case and made payable to State Farm Auto, or State Farm Fire, or just

         State Farm all cleared and was posted to one bank showing Defendants’ enterprises’

       combined and comingled monies. Unfortunately, this also shows that Defendants cause

       Bank managers and bank employees to make false entries into bank registries, logs, account

       statements in violation of 18 U.S.C. § 1005, and likely in violation of 18 U.S.C. § 656, and

        18 U.S.C. § 1006 to ‘state farm Defendants’ enterprises’ combine and comingle monies

       goes back to 2016 payments of auto and fire policy. Pursuant to law, sec. 1006 employees,

       agents, or officers of banks or financial institutions, including insurance companies, and any

       party connected to the FDIC, or a bank, lending or insurance institution authorized or acting

       under the laws of the United States, relating to accounts that are insured by the FDIC which

       are mislabeled, or by making acceptance of a draft improperly labeled, or with intent to

       defraud any institution, or person in the receipt of monies causes a false report, and false

       entry. Purposefully causing such false entry in a total amount to the level conducted by the

       Defendants’ enterprises constitutes violations of 18 U.S.C. § 1005, and 18 U.S.C. § 656.


           A. Plaintiffs were directly injured by the Defendants use of monies derived from
              unlawful patterns of racketeering activities, and investment of said funds, and
              comingling of unlawfully obtained monies, as Defendants’ enterprises with the intent
              to defraud the Plaintiffs in order to illegally obtain monies and property through the
              enterprises’ schemes and acts of fraud, utilize the monies derived from illegal
              activities and unlawful investments in furtherance of the enterprises, fraudulent
              advertising schemes, sales fraud schemes and operations of the RICO violating
              association in fact racketeering enterprises, which fraudulently induced the Plaintiffs,
               and the injured and damaged the Plaintiffs through the conglomerate RICO violating

PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 189 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 64 of 77 PageID #:
                                     3370



               enterprises joint operation in fraud and racketeering enterprises designed to illegally
               obtain monies and property from the Plaintiffs my acts of criminality, acts of
               racketeering and direct and indirect acts of fraud.



212. On or about 05 April 2019, Defendant enterprise, State Farm Auto Mobile Insurance

       Company with the intent to defraud the Plaintiffs in order to illegally obtain monies and
       property through the enterprises schemes and acts of fraud released on the wires (internet

       websites maintained by Defendant Auto) and through the US postal service mailed to the

       Plaintiffs a Annual Report to the State Farm Mutual Policy Holders which uses confusing,

       and deceptive language and misrepresents the enterprises’ of state farm’ as one entity. The

       fraudulent document sent via the mails and the wires as part of Defendants’ single entity

       fraud scheme, fraudulent sales schemes, fraudulent sales practices, and deceptive marketing

       practices, which are part of the Defendants schemes to defraud Plaintiffs in order for the

       Defendants to unlawfully obtain monies and properties from Plaintiffs, included graphic

       misrepresentations to the enterprises’ operational characteristics, misrepresented the

       financial status of the subsidiaries’, and obscured, as well as, materially misrepresented the

       value, quality, and operational model of the ‘state farm’ enterprises, including Defendant

       Auto, Defendant Fire, Lloyds, and obscured, as well as promoted the state farm group’ fraud

       scheme established by, conducted by, and participated in, by all of the Defendants. The

       amiual report also misrepresented the nature of the elationship of ‘its members’ and the

       powers and authorities of the ‘members’ in the operation, and operational control of the

       ‘enterprises’, including Defendant Auto, and its enterprises, including the State Farm Group

       conglomerate of RICO violating enterprises. Defendants statements also misrepresented the

       financial status, operation, cash reserves, usage of monies, and management of monies, as

       well as, the source of monies obtained by the enterprises, in conduct of the enterprises, and

       the related fraud schemes, and RICO violating enterprises actively conducting patterns of

       racketeering activities.



           A. Plaintiffs relied on the truthful reporting of the financial status and operation of the
               enterprises as part of their decision to purchase products from ‘state farm’ and their
               decisions to ‘allow’ the Defendants’ enterprises to ‘act like a good neighbor’ and to
               provide the Defendants’ enterprises a good faith chance to ‘make life right’ as the
               Defendants’ fraudulent advertising continuously promoted was the true and factual


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 190 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 65 of 77 PageID #:
                                     3371



               operational model, corporate character, and desire of senior management of state
               farm to do. Plaintiffs were directly and proximately damaged by the fraudulent
               statements with the intent to defraud the Plaintiffs in order to illegally obtain monies
               and prope ty through the enterprises schemes and acts of fraud of the officers of
                state farm’ (including Defendant Tipsord who signed the document) and the
               fraudulent material presented by the enterprises signed by officers of ‘state farm’
               which fraudulently misrepresented the ethical operation of the enterprises and the
               direct management participation of the members of the enterprises’ ‘board of
               directors’ as promoted within the documents sent via the mails and the wires.

           B. Plaintiffs were directly injured by the Defendants use of monies derived from
              unlawful patterns of racketeering activities, and investment of said funds as
              Defendants enterprises utilize the monies derived from illegal activities and unlawful
              investments in furtherance of the enterprises, fraudulent advertising schemes, sales
              fraud schemes and operations of the RICO violating association in fact racketeering
              enterprises, which fraudulently induced the Plaintiffs, and the injured and damaged
              the Plaintiffs through the conglomerate RICO violating enterprises’ joint operation
              in fraud and racketeering enterprises designed to illegally obtain monies and property
              from the Plaintiffs by acts of criminality, acts of racketeering and direct and indirect
              acts of fraud.



              xii. Conduct of the State Farm Gro p s Racketeering Enterprise G

213. According to regulatory filings made by Defendant Auto, and its enterprises filed during a

       period of time from June 10, 2014, through August 25th 2019, Defendants receive monies

       from investments and incomes collected and maintained by enterprises A through G to JP

       Morgan Chase NA Columbus in accounts maintained by the Defendants under agreement

       with JP Morgan Chase.


           A. Plaintiffs were directly injured by the Defendants’ use of monies derived from
              unlawful patterns of racketeering activities, and investment of said funds as
              Defendants’ enterprises with the intent to defraud the Plaintiffs in order to illegally
              obtain monies and property through the enterprises’ schemes and acts of fraud, utilize
              the monies derived from illegal activities and unlawful investments in furtherance of
              the enterprises, fraudulent advertising schemes, sales fraud schemes and operations
              of the RICO violating association in fact racketeering enterprises, which fraudulently
               induced the Plaintiffs, and injured and damaged the Plaintiffs through the
               conglomerate RICO violating enterprises’ joint operation in fraud and racketeering
               enterprises designed to illegally obtain monies and property from the Plaintiffs by
               acts of criminality, acts of racketeering and direct and indirect acts of fraud.

214. Defendants utilize monies transferred for investments and incomes collected and maintained

       by enterprises A through G in JP Morgan Chase NA Columbus attempting to enforce and


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 191 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 66 of 77 PageID #:
                                     3372



       legitimize the Lloyds contract. On June, 08, 2017 Plaintiffs received a payment from State

       Farm Lloyds in the amount of $90,426.50. The check (a contract) also shows Defendants

       Tipsord and Farney acting as officers of State Farm Lloyds make fraudulent payment to

       Plaintiffs, as ‘authorized parties . Defendant Tipsord s status as an officer of an insurance

       company, Defendants Fire, and Auto, and the fraudulent use of a bank (JP Morgan Chase) to

       draft checks for Lloyds, a company Defendant Tipsord is NOT an officer or a director of,

       and from a comingled monies account, is a direct violation of 18 U.S.C. § 1005. The issuance

       of the check to the Plaintiffs from a single account drafting checks in payment from Lloyds

       and Defendant Auto shows the operation of ONE enterprise, by acts of fraud, and

       misrepresentation, as the Defendants fraudulently allege to be separately operating and

       completely independent of each other.


215. Defendants utilize monies fransferred for investments and incomes collected and maintained

       by enterprises A through G then transferred to JP Morgan Chase NA Columbus, to operate

       and conduct racketeering activities for the entire ‘state fann group’ RICO violating

       conglomerate enterprise. On May, 15, 2017 Plaintiffs received a payment from State Farm

       Mutual Automobile Insurance Company in the amount of $8,865.92. The two checks are

       from two separate and allegedly independently operating companies, yet, the checks both

       bare the same routing number, and the same account number, yet bear the names of each of

       the Defendants’ enterprises, marked separately. The checks (a contract) also show

       Defendants Tipsord and Farney acting as ‘officers’ of Lloyds, and Defendant Auto as

       ‘authorized parties’. Defendant Tipsord’s status as an officer of an insurance company,

       Defendants Fire, and Auto, and the fraudulent use of a bank (JP Morgan Chase) to draft

       checks for Lloyds, a company Defendant Tipsord is NOT an officer or a director of, and from

       a comingled monies account, is a direct violation of 18 U.S.C. § 1005. The issuance of the

       check to the Plaintiffs from a single account drafting checks in payment from Lloyds and

       Defendant Auto shows the operation of ONE enterprise, by acts of fraud, and

       misrepresentation, as the Defendants fraudulently allege to be separately operating and

       completely independent of each other. The fraudulently issued check was also delivered via

       the US Postal Service, from Defendant Auto from Bloomington, Illinois to Plaintiffs in




PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 192 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 67 of 77 PageID #:
                                     3373



        McKinney, Texas, showing interstate commerce activity, and furtherance of a fraud scheme

        and racketeering activity, in the use of the mails, a violation ofl8U.S.C.§1341.


           A. Plaintiffs were directly damaged by the comingling funds, and the jointly operating
               enterprises of the Defendants, with the intent to defraud the Plaintiffs in order to
               illegally obtain monies and property through the enterprises schemes and acts of
               fraud, who used the commingled funds to operate, and conduct the Defendants’
               enterprises which actively engaged in acts of extortion, and robbery in the conduct of
               the enterprises’ operations and conduct to protect the fraudulent sales and marketing
               conglomerate enterprises of the Defendants, all of which operated jointly to defraud
               the Plaintiffs in furtherance of a scheme to illegally obtain monies and properties
               from the Plaintiffs through acts of fraud, and patterns of racketeering activities.

                                        Injuries to Plaintiffs

216, Plaintiffs suffered injury and damages to property due to the Defendants’ fraud schemes,

       patterns of racketeering behaviors and activities, and Defendants’ purposeful acts of

       negligence by:

           A. The Defendants’ failure to properly deliver the products sold to the Plaintiffs in
               Defendants’ bait and switch scheme. And;
           B. The Defendants’ ongoing and consistent negligence and fraud in failing to deliver the
               product sold to the Plaintiffs after receiving notice of their failures to deliver the
               correct product sold to the Plaintiffs. And;
           C. The Defendants’ acts of fraud, extortion, and robbery in the Defendants’ fraudulent
               and criminal attempts to enforce the terms and conditions of the fraudulently sold
               bait and switch’ product criminally and fraudulently delivered to the Plaintiffs
              through the illegal use of the mails and the wires. And;
           D. The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                Defendants’ frauds and criminalities in attempts to enforce the terms and conditions
                of the fraudulently sold ‘bait and switch’ product. And;
           E. The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as members
                of State Farm Mutual Automobile Insurance Company). And;
           F. The Defendants’ theft and destruction of Plaintiffs’ personal property required to
                recover monies in litigation against the negligent builder. And;
           G. The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to the
               terms and conditions of the fraudulently sold ‘bait and switch’ product, which the
               Defendants were attempting to enforce upon the Plaintiffs, which resulted in further
                damage to Plaintiffs’ property (automobiles). And;
           H. The Defendants’ theft of the Plaintiffs’ personal property (automobile insurance
                contract), by acts of fraud, and in participation with the racketeering activities of the
               jointly operating criminal enterprises. And;
           I. The Defendants’ fraudulent reporting to national databases, negligently and
               fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
               Defendants themselves, and the related negligence was the direct basis of the


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 193 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 68 of 77 PageID #:
                                     3374



               reporting. Plaintiffs were damaged in property relating to this specific issue due to
               the destruction of established personal employment contracts.


        Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud

        schemes, racketeering activities and enterprises established, conducted, participated and

        operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries were

        resultant from, and directly related to the Defendants’ fraudulent inducement of the Plaintiffs

        into Defendants’ bait and switch’ fraud scheme, and related acts of conglomerate

       racketeering enterprises activities. Defendants’ fraudulent sales and ‘post sale’ racketeering

        activities used to defraud the Plaintiffs, and unlawfully obtain monies and properties from

       the Plaintiffs, included the Defendants’ bait and switch frauds, other sales fraud schemes and

       marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the illegal and

       unlawful use of the mail and the wires, as well as direct acts of racketeering and criminalities

       against the Plaintiffs, including robbery, extortion, acts of intimidation, fraudulent

       inducement to obtain Plaintiffs’ signatures, coercion, and criminal negligence.

            i. Plaintiffs property injured and damaged are defined as:

                   a) building structure located at 605 Kiowa Drive west
                   b) Plaintiff Quinn’s vehicle
                   c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                       Excursion, 1999 Toyota Land Cruiser.
                   d) Plaintiffs personal property located at 605 Kiowa Drive West

           ii. Plaintiffs suffered personal injuries in the form of:
                    a) Loss of income,
                   b) loss of status and life style
                   c) emotional duress
                   d) physical harm (exposure to toxic environments)
                   e) Loss of business investment, and surety.


217. Plaintiffs suffered injury and damages to their businesses due to the Defendants’ fraud

       schemes, patterns of racketeering behaviors and activities, and Defendants’ purposeful acts

       of negligence by:
           A. The Defendants’ failure to properly deliver the products sold to the Plaintiffs in
               Defendants’ bait and switch scheme. And;
           B. The Defendants’ ongoing and consistent negligence and fraud in failing to deliver the
               product sold to the Plaintiffs after receiving notice of their failures to deliver the
               correct product sold to the Plaintiffs. And;


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 194 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 69 of 77 PageID #:
                                     3375



           C. The Defendants acts of fraud, extortion, and robbery in the Defendants fraudulent
               and criminal attempts to enforce the terms and conditions of the fraudulently sold
                bait and switch’ product criminally and fraudulently delivered to the Plaintiffs
               through the illegal use of the mails and the wires. And;
           D. The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
               Defendants’ frauds and criminalities in attempts to enforce the terms and conditions
               of the fraudulently sold bait and switch’ product. And;
           E. The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as members
               of State Farm Mutual Automobile Insurance Company). And;
           F. The Defendants’ theft and destruction of Plaintiffs’ personal property required to
               recover monies in litigation against the negligent builder. And;
           G. The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to the
               terms and conditions of the fraudulently sold ‘bait and switch’ product, which the
               Defendants were attempting to enforce upon the Plaintiffs, which resulted in further
               damage to Plaintiffs’ property (automobiles). And;
           H. The Defendants’ theft of the Plaintiffs’ personal property (automobile insurance
               contract), by acts of fraud, and in participation with the racketeering activities of the
               jointly operating criminal enterprises. And;
           I. The Defendants’ fraudulent reporting to national databases, negligently and
               fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
               Defendants themselves, and the related negligence was the direct basis of the
               reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue due to
               the destruction of established personal employment contracts. And;
           J. The Defendants’ failure to make adequate, correct, and full restitution to the Plaintiffs
               in a reasonable amount of time, based upon the coixect contract sold to the Plaintiffs.
               And;
           K. The Defendants’ failure to make proper restitution resulted in a complete ‘ shut-down’
               of business operations for a significant period of time due to the total losses suffered
               personally, by the Plaintiffs, and the businesses’ loss of ‘labor’ and ‘services’ from
               the Plaintiffs due to the frauds, criminalities and acts of negligence by the Defendants.
           L. The Defendants’ purposefully negligent failures, frauds and criminalities, and acts of
               defamation of the Plaintiffs resulted in a loss of equity’, and ‘value’ which
               graphically financially injured the business, due to the Plaintiffs’ loss of reputation,
               status, credibility, ‘creditworthiness’ and ‘risk assessment’.
           M. The Defendants’ fraudulent reporting to national databases graphically injured the
               businesses’ ability to obtain underwriting for insurance and credit which:
                  1) dramatically and irrationally increased the costs of operations.
                  2) dramatically and irrationally increased the costs of monies and lines of credit.
                  3) dramatically increased the costs of operations, insurance, financial
                      transactions, import of products, and costs of goods sold to a level the
                      company was no longer profitable, or obtained the margin of profitability
                      required by the business third party investors.
                  4) caused the businesses to no longer meet the requirements to obtain monies
                      from signed investment agreements.
           N. The Defendants’ fraudulent schemes, operations and criminalities operating in a
               manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud schemes


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 195 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 70 of 77 PageID #:
                                     3376



               and criminality lasted for a period of time beyond a reasonable period of time, and as
               such, the businesses lost viability, profitability, and the ability to operate beyond their
               monetary reserves, and capabilities resulting in a complete collapse of the businesses.
           0. The Defendants causation of the collapse of the Plaintiffs’ businesses, resulted in a
               complete loss of equity value and value of intellectual property held and assigned by
               the businesses.


       Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses due to

       the fraud schemes, racketeering activities and enterprises established, conducted,

       participated and operated by the Defendants in the amount of $70,800,000.00. Plaintiffs’

       injuries were resultant from, and directly related to the Defendants’ fraudulent inducement

       of the Plaintiffs into Defendants’ bait and switch’ fraud scheme, and related acts of

       conglomerate racketeering enterprises’ activities. Defendants’ fraudulent sales and ‘post

       sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain monies and

       properties from the Plaintiffs included the Defendants’ bait and switch frauds, other sales

       fraud schemes and marketing fraud schemes, and the fraudulent inducement of the Plaintiffs

       by the illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering

       and criminalities against the Plaintiffs, including robbery, extortion, acts of intimidation,

       fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and criminal negligence.

       And further acts of negligence, fraud, and criminalities conducted by the Defendants, and

       their enterprises including acts to defame the Plaintiffs, and the Defendants’ purposefully

       fraudulent reporting of losses suffered by the Plaintiffs due to the acts of Defendants’ frauds,

       and purposeful negligence to national risk reporting databases causing significant damage to

       the Plaintiffs’ businesses, and resulted in incorrect, and the Defendants’ purposefully

       fraudulent misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected

       the businesses’ ability to conduct commerce, and operate viability, to a point in which the

       businesses became insolvent.

            1. Plaintiffs businesses injured and damaged are defined as:

                   a) OPM Research and Development Inc.
                   b) 9-Ten Holdings Inc.
                   c) Neoteric Ventures Inc.
                   d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 196 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 71 of 77 PageID #:
                                     3377



            ii. Businesses suffered injuries including:
                    a) loss of income
                    b) loss of investments in hand
                    c) loss of underwriting
                    d) loss of professional services of:
                         1. Plaintiff Yanderbol
                         2. Plaintiff Quimi
                         3. company staff hired
                         4. company staff contracted
                         5. subcontractor design services
                         6. subcontractor production services


                      e) loss of product in development
                      f) loss of invested monies
                      g) loss of equity value
                      h) loss of market opportunity
                      i) loss of viability of projects in development.



                                        CLAIMS FOR RELIEF

                                        Plaintiffs federal claims

                                                Count 1
                                    Pursuant to 18 U.S.C. § 1962(c )

218. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

219. This Count is against Defendants Tipsord, Farney, Smith, Harbert, and Wey (herein after the

         Count 1 Defendants ).



220. The State Farm Group enterprise is an enterprise engaged in and whose activities affect

        interstate commerce. The Count 1 Defendants are employed by or associated with the

        enterprise.


221. The Count 1 Defendants agreed to and did conduct and participate in the conduct of the

        enterprise’s affairs through a pattern of racketeering activity and for the unlawful purpose of

        intentionally defrauding Plaintiffs. Specifically, the Count 1 Defendants agreed to:

           A. create, establish, and operate an enterprise known as the state farm group with
               purposeful knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.


PLAINTIFFS' 3rd AMENDED COMPLAINT                                                          Page 197 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 72 of 77 PageID #:
                                     3378



                   2) defraud ban ing institutions
                   3) conduct a single entity fraud scheme designed to defraud parties
                   4) engage in association in fact enterprises engaged in racketeering activities
                   5) manage and operate association in fact relationships in a complex and
                       confusion operational manner which:
                          a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of state farm products
                                   ii. acts of fraud upon the court system of the states and the federal
                                      government
                                 iii. acts of crimin lities under false pretenses
                                 iv. and engage in third party criminal acts for hire, whether the
                                       attorney had direct knowledge of the crime, or the Count 1
                                       defendants or their enterprises concealed the cri e from said
                                       attorney by acts of fraud, and failure to disclose material fact.
                   6) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies o ned by state farm, the intent and operation of
                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                           a) members of state farm automobile insurance company’
                           b) govermnent regulators
                           c) banking officers, and banking in titutions in general
                           d) purchasers of debentures sold by ‘state farm’ enterprises.
                           e) purchasers of ‘state farm’ products
                           f) depositors in ‘state farm bank fsb

           B. create, establish, direct, manage, authorize and participate in the furtherance of
               patterns of fraud and racketeering activities by:
                   1) issuance of directives to employees of the enterprises including:
                           a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between j oint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

                   2) issuances of directives to third party agents of the enterprises including:
                           a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 19 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 73 of 77 PageID #:
                                     3379



                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with t ird party agents, and agencies, including law fir s
                           i) instruction manual to attorneys.

                   3) issuances of proposals , resolutions, and analysis of operations, in order to
                       conduct fraudulent activities, criminalities, frauds, and patterns of
                       racketeering activities including:
                           a) ‘national corporate policies
                          b) memorandums
                           c) training manuals
                          d) claims and policy handling procedures manuals
                          e) sales directives and training manuals
                          f) marketing directives and training manuals
                          g) contracts between joint enterprises
                          h) contracts with third party agents, and agencies, including law firms
                          i) instruction manual to attorneys.

           C. creation of, usage of, participation in, and furtherance of the ‘single entity fraud
               scheme’ with knowledge and intent to:
                  1) defraud parties, such as the plaintiffs.
                   2) defraud banking institutions
                   3) conduct a single entity fraud scheme designed to defraud parties
                   4) engage in association in fact enterprises engaged in racketeering activities
                   5) manage and operate association in fact relationships in a complex and
                       confusion operational manner which:
                          a) was designed to conduct racketeering activities
                          b) hired third party attorneys to commit
                                   i. acts of fraud upon consumers of ‘ state farm products’
                                   ii. acts of fraud upon the court system of the states and the federal
                                       govermnent
                                 iii. acts of criminalities under false pretenses
                                 iv. and engage in third party criminal acts for hire, whether the
                                       attorney had direct knowledge of the crime, or the Count 1
                                       defendants or their enterprises concealed the crime from said
                                       attorney by acts of fraud, and failure to disclose material fact.
                   6) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies owned by state farm, the intent and operation of
                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                           a) members of ‘state farm automobile insurance company’
                           b) government regulators
                           c) banking officers, and banicing institutions in general


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 199 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 74 of 77 PageID #:
                                     3380



                           d) purchasers of debentures sold by state farm enterprises.
                           e) purchasers of ‘state farm products
                           f) depositors in ‘state farm bank fsb
                   7) create, establish, direct, manage, authorize and participate in the furtherance
                       of patterns of fraud and racketeering activities by:
                           a) issuance of directives to employees of the enterprises including:
                                  i. ‘national corporate policies
                                   ii. memorandums
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


                          b) issuances of directives to third party agents of the enterprises
                              including:
                                   i. ‘national corporate policies’
                                   ii. memorandums
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               i . instruction anual to attorneys.


                          c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                              order to conduct fraudulent activities, criminalities, frauds, and
                              patterns of racketeering activities including:
                                   i. ‘national corporate policies’
                                   ii. memorandums
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


           D. Authorize the usage of, participate in the usage of, approve the usage of, and / or
               engage in marketing activities, sales activities, or operational activities of an


PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 200 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 75 of 77 PageID #:
                                     3381



               individual enterprise which used the term state farm instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Farm Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
               including:
                   1) use in marketing materials
                   2) use in sales activities
                   3) use in claims activities
                   4) usage in general conversation
                   5) use in interviews
                   6) use in reports to
                           a) members of state farm mutual automobile insurance company
                          b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

           E. Engage in interstate sales and marketing activities using the term ‘state farm to
               obscure the operational differences between the ‘state farm’ and the 25 companies
               owned by Defendant Auto, and the association in fact enterprises, with the knowledge
               such usage would affect interstate commerce, in order to:

                   1) create, establish, and operate an enterprise known as ‘the state farm group’
                       with purposeful knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                            b) defraud banking institutions
                            c) conduct a single entity fraud scheme designed to defraud parties
                            d) engage in association in fact enterprises engaged in racketeering
                                activities
                            e) manage and operate association in fact relationships in a complex and
                                confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products ’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 1 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.

                   2) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies owned by state farm, the intent and operation of


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 201 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 76 of 77 PageID #:
                                     3382



                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                          a) members of state farm automobile insurance company
                          b) government regulators
                          c) banking officers, and banking institutions in general
                          d) purchasers of debentures sold by ‘state farm’ enterprises.
                          e) purchasers of ‘state farm’ products
                          f) depositors in ‘state farm bank fsb

                   3) create, establish, and operate enterprises with purposeful knowledge and
                       intent to:
                           a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                   i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of ‘ state farm products ’
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 1 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                        their acts of fraudulent activity, their affiliation with
                                        enterprises engaged in racketeering activities, their corporate
                                        management policies, their operational structure of subsidiary
                                        companies owned by state farm, the intent and operation of
                                        association in fact enterprises harbored in companies owned
                                        by Defendant Auto to:
                                              1) members of ‘state farm automobile insurance
                                                com any’
                                            2) government regulators
                                            3) banking officers, and banking institutions in general
                                            4) purchasers of debentures sold by ‘state farm’
                                                enterprises.
                                            5) purchasers of ‘state farm’ products
                                            6) depositors in ‘state farm bank fsb




PLAINTIFFS' 3rd AMENDED COMPLAINT                                                          Page 202 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-1 Filed 04/06/20 Page 77 of 77 PageID #:
                                     3383



                               iv. create, establish, direct, manage, authorize and participate in
                                      the furtherance of patterns of fraud and racketeering activities
                                        by:
                                              1) Issuance of directives to employees of the enterprises
                                                 including:
                                                     a) national corporate policies
                                                     b) memorandums
                                                     c) training manuals
                                                     d) claims and policy handling procedures manuals
                                                     e) sales directives and training manuals
                                                     f) marketing directives and training manuals
                                                     g) contracts between j oint enterprises
                                                     h) contracts with third party agents, and agencies,
                                                        including law firms
                                                     i) instruction manual to attorneys.

                                   v. issuances of directives to third party agents of the enterprises
                                        including:
                                              1) national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between j oint enterprises
                                              8) contracts with third party agents, and agencies,
                                                 including law firms
                                              9) instruction manual to attorneys.

                               vi. issuances of ‘proposals’, resolutions, and analysis of
                                        operations, in order to conduct fraudulent activities,
                                        criminalities, frauds, and patterns of racketeering activities
                                        including:
                                              1) ‘ national corporate policies ’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contr cts with third party agents, and agencies,
                                                 including law firms
                                              9) instruction manual to attorneys.

           F. Used interlocking directorates, interlinked officers positions in various and separate
               companies, and sperate but jointly interlinked employee positions in independent and


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 203 of 3 83.
